  Exhibit 10.1

 
 
 
 
 
 
 
 
 
ASSET PURCHASE AGREEMENT
 
 
 
BY AND AMONG
 
 
 
IOTA COMMUNICATIONS, INC. (“BUYER”)
 
 
 
AND
 
 
 
LINK LABS, INC. (“SELLER”)
 
 
 
 
 
 
 
 
 
 
 

 
 
TABLE OF CONTENTS
 
 
ARTICLE 1 PURCHASE OF ACQUIRED ASSETS AND RELATED TERMS
 
 
1.1
Certain Definitions Relating to Transactions
 
 
1
1.2
Sale and Purchase of Acquired Assets
 
 
 
2
1.3
Excluded Assets
 
 
 
 
2
1.4
No Assumed Liabilities
 
 
 
 
2
1.5
No Assumed Contracts
 
 
 
 
2
1.6
Future Inventions
 
 
 
 
2
1.7
License Back to Seller
 
 
 
 
2
1.8
Non-Compete
 
 
 
 
 
3
1.9
Transition Support Arrangements
 
 
 
3
1.1
Common Stock Matters
 
 
 
 
3
 
 
 
 
 
 
 
 
ARTICLE 2 PURCHASE PRICE AND ADJUSTMENT
 
 
 
 
2.2
Purchase Price
 
 
 
 
4
2.3
Payment of Purchase Price at Closings and Related Payments
 
4
 
 
 
 
 
 
 
 
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
 
 
3.1
Organization and Good Standing
 
 
 
5
3.2
Authority and Authorization; Conflicts; Consents
 
 
5
3.3
Litigation and Orders
 
 
 
 
6
3.4
Compliance with Law
 
 
 
 
6
3.5
Real Property
 
 
 
 
 
7
3.6
Intellectual Property
 
 
 
 
7
3.7
Brokers
 
 
 
 
 
8
3.8
Accounts Receivable
 
 
 
 
8
3.9
Powers of Attorney
 
 
 
 
8
3.1
Computer Systems
 
 
 
 
8

 
 

 
 
3.11
Data and Privacy
 
 
 
 
9
3.12
Title
 
 
 
 
 
9
3.13
No Adverse Actions
 
 
 
 
 
3.14
Contracts
 
 
 
 
 
9
3.15
No Undisclosed Liabilities
 
10
3.16 Shareholder Approval
 
 
 
 
10
3.17
Full Disclosure
 
 
 
 
10
 
 
 
 
 
 
 
 
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
 
4.1
Organization and Good Standing
 
 
 
10
4.2
Authority and Authorization; Conflicts; Consents
 
 
10
4.3
Brokers
 
 
 
 
 
11
ARTICLE 5 CERTAIN COVENANTS
 
 
 
 
 
5.1
Certain Actions to Close Transactions
 
 
 
11
5.2
Further Assurances
 
 
 
 
11
5.3
Confidentiality and Publicity
 
 
 
11
5.4
Employee Matters
 
 
 
 
12
5.5
Satisfaction of Unassumed Liabilities
 
 
 
12
5.6
Certain Tax and Unclaimed Property Matters
 
 
12
5.7
Mutual Covenant Not to Compete and Related Covenants
 
12
5.8
Items to Proper Party
 
 
 
 
13
5.9
Insurance and Insurance Proceeds
 
 
 
14
5.1
Maintenance of Existence
 
 
 
 
14
5.11
Bulk Sales Laws
 
 
 
 
14
5.12
SEC and National Securities Exchange Requirements
 
 
14
ARTICLE 6 CLOSING AND CLOSING DELIVERIES
 
 
 
 
6.1
Closing
 
 
 
 
 
14
6.2
Closing Deliveries by the Seller
 
 
 
15

 
 
 
 

 
 
6.3
Closing Deliveries by Buyer
 
 
 
16
ARTICLE 7 INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES
 
 
 
7.1
Indemnification by the Seller
 
 
 
17
7.2
Indemnification by Buyer
 
 
 
 
17
7.3
Certain Limitations and Other Matters Regarding Claims
 
 
17
7.4
Certain Survival Periods
 
 
 
 
18
7.5
Notice of Claims and Procedures
 
 
 
19
7.6
Right of Set Off
 
 
 
 
20
 
 
 
 
 
 
 
 
ARTICLE 8 CERTAIN GENERAL TERMS AND OTHER AGREEMENTS
 
 
 
8.1
Notices
 
 
 
 
 
20
8.2
Expenses
 
 
 
 
 
21
8.3
Interpretation; Construction
 
 
 
21
8.4
Parties in Interest; No Third Party Beneficiaries
 
 
22
8.5
Governing Law
 
 
 
 
22
8.6
Jurisdiction, Venue and Waiver of Jury Trial
 
 
22
8.7
Entire Agreement; Amendment; Waiver
 
 
 
22
8.8
Assignment; Binding Effect
 
 
 
 
23
8.9
Severability; Blue Pencil
 
 
 
 
23
8.1
Counterparts
 
 
 
 
 
23
8.11
Disclosure Schedules
 
 
 
 
 
ARTICLE 9 CERTAIN DEFINITIONS
 
 
 
 
23

 
 
 

 
 
Schedules
 
 
Schedule 3.1    

Organization and Good Standing
 
Schedule 3.2(c)           

Consents
 
Schedule 3.4                 

Compliance with Law
 
Schedule 3.6(a)      

Intellectual Property
 
Schedule 3.6(c)            

Intellectual Property
 
Schedule 3.6(d)               

Intellectual Property
 
Schedule 3.10         

Computer Systems
 
Schedule 3.11                 

Data and Privacy
 
 
 
 
 
 
 
Exhibits
 
 
 
Exhibit A
Purchased Intellectual Property
Exhibit B
Brian Ray Employment Agreement
Exhibit C
Form of License Agreement
Exhibit 6.2(a)
Form of Bill of Sale
Exhibit 6.2(c)
Form of Bill of Sale
Exhibit 6.3(b)
Forms of Promissory Notes

 
 


 

 
 
 
ASSET PURCHASE AGREEMENT
 
THIS ASSET PURCHASE AGREEMENT(this “Agreement”) is entered into as of November
15, 2019, by and among (i) IOTA Communications, Inc., a Delaware corporation
(“Buyer”) and (ii) Link Labs, Inc., a Delaware corporation (the “Seller”).
Article 9 contains definitions of certain capitalized terms.
 
Recitals
 


A.     The Seller, among other things, is the creator of (i) Symphony Link, a
low power, wide area wireless network platform that allows for monitoring and
two-way communication with Internet of Things (“IoT”) network devices, and (ii)
Conductor, which is an enterprise-grade data and network management service for
use with Symphony Link ((i) and (ii), collectively, the “Business”).
 
 
 
B.     Each Party desires that the Seller sell, convey, transfer and assign, and
Buyer purchase, certain assets of the Seller related to the Business in a series
of three (3) closings, and that Buyer pay for such assets, upon and subject to
the terms herein.
 
Agreement
 
 
 
In consideration of the foregoing and the representations, warranties, covenants
and agreements in this Agreement and other good and valuable consideration, the
receipt of which is hereby acknowledged, each Party hereby agrees as follows:
 
 
 
ARTICLE 1
 
PURCHASE OF ACQUIRED ASSETS AND RELATED TERMS
 
 
 
1.1     Certain Definitions Relating to Transactions. For purposes of this
Agreement, the following definitions apply:
 
 
 
(a) Acquired Assets Defined. “Acquired Assets” means the assets, properties,
rights, claims, business operations, franchises and privileges used or held for
use with respect to the Business of every kind and nature whatsoever (tangible,
intangible or mixed) and wherever located, as set forth below. The Acquired
Assets are comprised solely of the following:
 
 
 
 

 
 
 
(i)
All work product, know-how, work in process, developments, and deliverables
related to the Iota Link system under development by Seller, including hardware
designs, firmware, and related documentation;
 
 
(ii)
All work product, know-how, work in process, developments, and deliverables
related to the Conductor system associated with the Iota Link system under
development by Seller prior to transfer of the source code to Iota Link; and
 
 
(iii)
All software, including source code, as of the First Closing Date, that is used
in connection with the development and operation of dedicated network technology
using FCC Parts 22, 24, 90 and 101 spectrum for bi-directional wireless data
transmission ( collectively, the “Iota Exclusive Business”), including the
Conductor platform modified for provisioning and managing the Iota Link system,
for use by Buyer in furtherance of the Iota Exclusive Business (the “Purchased
Software” and, collectively with the assets in the preceding subsections (i) and
(ii), the “First Closing Assets”).
 
 
(iv)
Termination of the existing agreements between Seller and Buyer relating to the
development, purchase and ongoing usage and maintenance fees for the Iota Link
and Conductor system supplied by Seller to Buyer (the “Second Closing Assets”).
 
 
(v)
All improvements, developments, ideas, and inventions related to the Purchased
Intellectual Property through the Final Closing Date.
 
 
(vi)
Full ownership and title to the network technology patents listed on Exhibit A
attached hereto, which constitute all patents filed by or issued to Seller
through the Final Closing Date that may be used in the Iota Exclusive Business
(the “Purchased Intellectual Property” and, collectively with the assets in the
preceding subsection (v), the “Final Closing Assets”).
 
 
1.2     Sale and Purchase of Acquired Assets. Under and subject to the terms of
this Agreement, the Seller hereby sells, conveys, transfers and assigns to
Buyer, and Buyer hereby purchases from the Seller, at the applicable Closing,
all of the Seller’s right, title and interest in and to each Acquired Asset. The
Acquired Assets are not subject to and are being transferred free from any lien,
security interest, pledge, option, title retention agreement, charge, claim,
liability, judgment, license, restriction, encumbrance, or rights of others of
any nature whatsoever.
 
  
 
 

 
 
 
1.4     No Assumed Liabilities. Buyer will not assume or be obligated or liable
for, any liabilities related to the Acquired Assets incurred prior to the
Closing at which they are acquired by Buyer, or resulting from activities or
events prior to such Closing (the “Pre-Closing Liabilities”). Seller will not
assume or be obligated or liable for any liabilities related to the Acquired
Assets incurred subsequent to the Closing at which they are acquired by Buyer or
resulting from activities or events subsequent to such Closing (the
“Post-Closing Liabilities”). Each Party will indemnify the other against
liabilities related to the Acquired Assets that arise, in the case of the
Seller, prior to Closing and, in the case of Buyer, after Closing, as set forth
in Article 7 herein.. Seller will remain liable and obligated for and will pay,
perform and satisfy when due, each Pre-Closing Liability of the Seller. The
sale, conveyance, transfer, assignment and purchase of the Acquired Assets does
not include the assumption of any liability related to any Acquired Asset.
 
 
 
1.5    No Assumed Contracts. Other than any Contracts between Buyer and Seller,
there are no Contracts related to the Acquired Assets. Accordingly, there will
be no assumption of any Contract of Seller by Buyer.
 
 
 
1.6     Future Inventions. Each of Buyer and Seller will have sole ownership
over any future improvements, enhancements or changes to the software or
firmware used in their respective products. The terms of this transaction will
not require that improvements, enhancements, or changes be shared or licensed
back to the other party.
 
 
 
1.7     License Back to Seller. At the First Closing, Buyer shall provide to
Seller a perpetual, royalty-free, worldwide, exclusive license to the Purchased
Intellectual Property for all uses other than the Iota Exclusive Business, in
the form attached hereto as Exhibit C. After five years from the Final Closing,
the license shall become non-exclusive.
 
 
 
1.8     Non-Compete. Buyer and Seller agree to a mutual non-compete for a period
of five (5) years after the Final Closing, as set forth in Section 5.7 herein.
 
 
 
1.9     Transition Support Arrangements. Buyer and Seller agree to provide
transitional support for the other in good faith to ensure that Buyer receives
the full benefit of the asset purchase and that Seller maintains continuity of
its other business. Each party will work in good faith to provide access to
information and expertise and otherwise transition the businesses and
engineering know-how to each other.
 
 
 
1.10     Common Stock Matters. In connection with the Common Stock to be issued
to Seller pursuant to the First Closing, the following shall apply:
 
 
 
 
 

 
 
 
(i)
Leak Out. During the 18 month period following the First Closing, at all times
at which Common Stock can be sold by Seller pursuant to the registration of such
Common Stock or exemption therefrom, Seller shall be subject to a leak out
arrangement under which Seller may not sell shares of Common Stock during any 30
day period (a “Sale Period”) in an amount which exceeds 7.5% of the sales volume
on the principal market on which the Buyer’s common stock is sold during the
calendar month immediately preceding such Sale Period.
 
 
(ii)
Registration Rights.
 
 
a.
 Piggyback Registration Rights. If, at any time after the Initial Closing Date,
the Buyer proposes to register any of its securities under the Securities Act of
1933, as amended (the “Securities Act”) either for its own account or for the
account of others, in connection with the public offering of such equity
securities solely for cash, on a registration form that would also permit the
registration of the Common Stock, the Buyer shall promptly give the Seller
written notice of such proposal. Within twenty (20) days after the notice is
given, the Seller shall give notice as to the number of shares of Common Stock,
if any, the Seller requests be registered simultaneously with such registration
by the Buyer. The Buyer shall use its best efforts to include such Common Stock
in such registration statement which the Seller requests to be so included and
to cause such registration statement to become effective with respect to such
Common Stock. If at any time after giving written notice of its intention to
register equity securities and before the effectiveness of the registration
statement filed in connection with such registration, the Buyer determines for
any reason either not to effect such registration or to delay such registration,
the Buyer will, at its election, by delivery of written notice to the Seller,
(i) in the case of a determination not to effect registration, be relieved from
the obligation to register the Common Stock in the proposed registration
statement, or (ii) in the case of a determination to delay registration, delay
the registration of the Common Stock. Further, if in connection with an
underwritten public offering for the account of the Buyer the managing
underwriter(s) thereof shall impose a limitation on the number of shares of
common stock which may be included in the registration statement because, in
such underwriter(s) judgment, marketing or other factors dictate such limitation
is necessary to facilitate public distribution, then the Buyer shall be
obligated to include in such registration statement only such limited portion of
the Common Stock with respect to which such Seller has requested inclusion
hereunder as the underwriter shall reasonably permit.
 
 
 
 
 
 

 
 
 
b.
Demand Registration Right. Twelve (12) months after the First Closing Date, the
Seller shall have a one-time right, upon written notice to the Buyer (the
“Demand Notice”), to request the Buyer to register for resale all or a portion
of the Common Stock then owned by Seller (the “Demand Registration Right”) under
and in accordance with the provisions of the Securities Act for an offering to
be made on a continuous basis pursuant to Rule 415 by filing with the Securities
and Exchange Commission a registration statement covering the resale of such
Common Stock (the "Demand Registration Statement"). The Demand Registration
Statement required hereunder shall be filed on Form S-3 (except if the Buyer is
not then eligible to register the Common Stock for resale on Form S-3, then such
Registration Statement will be on Form S-1. The Buyer shall cause the Demand
Registration Statement to be declared effective under the Securities Act as
promptly as possible after the filing thereof and shall keep the Demand
Registration Statement continuously effective under the Securities Act until the
earlier of (i) five years after its effective date, (ii) such time that all of
the Common Stock covered by such Demand Registration Statement has been sold by
the Seller.
 
 
c.
Rule 144. Should Buyer become eligible to sell the Common Stock pursuant to the
exemption from registration under Rule 144 of the Securities Act, Buyer will act
in good faith to provide support to Seller in furtherance thereof.
 
 
(iii)
Tax Treatment of Common Stock. The parties acknowledge Seller’s desire to
consummate the transaction in a tax efficient manner, and agree, to cooperate in
efforts to structure the payment of the Common Stock to achieve this objective.
 
(iv)
Investment Representations of Seller. All Common Stock acquired by Seller
pursuant to this Agreement shall be acquired by Seller for its own account for
investment only and not with a view towards, or for resale in connections with,
the public sale or distribution thereof, except pursuant to sales registered or
exempted under the Securities Act; provided, however, that by making the
representations herein, Seller reserves the right to dispose of such Common
Stock at any time in accordance with or pursuant to an effective registration
statement covering such Common Stock, or an available exemption under the
Securities Act. Seller agrees not to sell, hypothecate or otherwise transfer
such Common Stock unless such Common Stock is registered under federal and
applicable state securities laws or unless, in the opinion of counsel
satisfactory to the Buyer, an exemption from such law is available. Seller
further agrees not to sell any such Common Stock while in possession of
material, non-public information.
 
 
 

 
 
 
ARTICLE 2
 
PURCHASE PRICE
 
 
 
2.1     Purchase Price. Upon and subject to the terms herein, Buyer will pay to
the Seller the aggregate amount of $8,000,000.00 (the “Purchase Price”), at the
times and in the manner set forth below.
 
 
 
2.2     Payment of Purchase Price at Closings and Related Payments. Upon and
subject to the terms herein, Buyer will pay the Purchase Price, over a series of
three closings, as follows:
 
 
 
(a)     The first closing (the “First Closing”) shall take place on a date (the
“First Closing Date”) that is on or before November 20, 2019. At the First
Closing, Buyer shall issue $5,000,000 of restricted common stock of Buyer (the
“Common Stock”) to Seller at a price of $0.41165 per share resulting in the
issuance of 12,146,241 shares. The price per share represents the price
determined by calculating the average daily closing price for the twenty (20)
days preceding September 13, 2019.
 
 
 
(b)     The second closing (the “Second Closing”) shall take place on at date
(the “Second Closing Date”) that is on or before December 31, 2019. At the
Second Closing, Buyer shall pay $1,000,000 in cash to Seller and shall issue two
promissory notes of Buyer to Seller, each in the amount of $1,000,000 (the
“Promissory Notes”), with one Promissory Note due on March 31, 2020 and the
other due on June 30, 2020. The Promissory Notes shall bear interest at a rate
equal to the legal minimum interest rate if paid in full when due. Each
Promissory Note will bear interest at 18% compounded quarterly on all amounts
that are overdue for all periods subsequent to the overdue date until paid.
Buyer may prepay the Promissory Notes, in whole or in part, at any time without
penalty or interest.
 
 
 
(c)     The third closing (the “Final Closing”) shall take place on the date on
which the Promissory Notes have been satisfied in full (the “Final Closing
Date”), which may be on or before June 30, 2020, the maturity date of the second
Promissory Note.
 
 
 
(d)     Related Payments. In addition to the Purchase Price, Buyer shall pay the
outstanding balance due by Buyer to Seller on outstanding Seller invoices in the
aggregate amount of $646,000 (the “Overdue Invoice Payments”) in cash as
follows:
 
 
 
(i) $215,333.33 at the First Closing (the “First Invoice Payment”); and
 
 
 
 
 

 
 
 
(ii) $430,666.67 at the Second Closing (the “Second Invoice Payment”).
 
 
 
(e)      Related Obligations. In addition to the Purchase Price and the Overdue
Invoice Payments at the First Closing, Buyer shall enter into an Employment and
Non-Competition Agreement (the “Employment Agreement”) with Brian Ray, in the
form of Exhibit B hereto.
 
 
 
 
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE SELLER
 
 
 
The Seller hereby represents and warrants to Buyer as follows:
 
 
 
3.1     Organization and Good Standing. The Seller is a duly organized and
validly existing corporation in good standing under the laws of the State of
Delaware. The Seller is duly qualified and in good standing to do business as a
foreign corporation in each jurisdiction in which the ownership or leasing of
its properties or assets or the conduct of its business requires such
qualification, with each such jurisdiction being listed in Schedule 3.1 except
where the failure to be so qualified or in good standing will not materially and
adversely affect Buyer’s ability to consummate the transactions contemplated
herein. The Seller has full corporate power and authority to own and lease its
properties and assets, including the Acquired Assets, and conduct its business
as now conducted and as proposed to be conducted. The Seller has delivered to
Buyer a true, correct and complete copy of the Seller’s Organizational
Documents. Schedule 3.1 lists the officers and directors of (or any person
holding a similar position with) the Seller. The Seller is not in default under
or in violation of any provision of its Organizational Documents.
 
  
 
3.2     Authority and Authorization; Conflicts; Consents.
 
 
 
(a)     Authority and Authorization. The execution, delivery and performance of
this Agreement and each Ancillary Document of the Seller or any of its
Affiliates have been duly authorized and approved by all necessary corporate or
limited liability company (if and as applicable) action with respect to the
Seller and each such Affiliate, and each such authorization and approval remains
in full force and effect. Assuming due authorization, execution and delivery by
Buyer and its applicable Affiliates of this Agreement, this Agreement is, and
each Ancillary Document of the Seller or any of its Affiliates at each Closing
will be, the legal, valid and binding obligation of the Seller and each such
applicable Affiliate, enforceable against the Seller and each such applicable
Affiliate in accordance with its terms, except to the extent enforceability may
be limited by any Enforcement Limitation. The Seller and each such applicable
Affiliate has all requisite corporate or limited liability company (if and as
applicable) power and authority to enter into this Agreement and each
Ancillary Document to be executed and delivered by the Seller or each such
applicable Affiliate and to consummate the transactions contemplated herein and
therein to be consummated by the Seller and each such applicable Affiliate.
 
 
 
 

 
 
 
(b)     Conflicts. Neither the execution nor delivery by the Seller of this
Agreement the Seller or any Affiliate of the Seller of any Ancillary Document
nor consummation by the Seller or any Affiliate of the Seller of the
transactions contemplated herein or therein does or will (with or without the
passage of time or giving of notice): (1) constitute a breach of, violate,
conflict with or give rise to or create any right or obligation under any
Organizational Document of the Seller or any of its Affiliates; (2) violate any
Applicable Law or Order; (3) constitute a breach or violation of or a default
under, conflict with or give rise to or create any right of any Person other
than the Seller to accelerate, increase, terminate, modify or cancel any right
or obligation in a manner adverse to any Acquired Asset, or the Business or
result in the creation of any Encumbrance under, any Contract to which the
Seller is a party or by which any asset of the Seller is bound; (4) result in
the creation of any lien on the Acquired Assets; or (5) give rise to any
limitation, restriction or adverse effect on Buyer’s ability to conduct its
business (including the Business) after each Closing (including the revocation
or other termination of any Permit).
 
 
 
(c)     Consents. Except as listed in Schedule 3.2(c), no consent or approval
by, notification to or filing with any Person is required in connection with the
Seller’s or any of their Affiliates’ execution, delivery or performance of this
Agreement or any Ancillary Document of the Seller or any Affiliate of Seller or
the Seller’s or any such Affiliate’s consummation of the transactions
contemplated herein or therein. “Consent” means each consent, approval, notice
or filing listed in Schedule 3.2(c).
 
 
 
3.3     Litigation and Orders. There is no claim (whether or not commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator) or other Proceeding pending or, to the
Seller’s Knowledge, Threatened against the Seller or to which the Seller is a
party or that is reasonably expected to adversely affect any Acquired Asset, or
the Business and (b) the Seller is not subject to any Order. No Proceeding or
Order has had or is reasonably likely to have a Material Adverse Effect on the
Business or will materially and adversely affect the Seller’s ability to
consummate the transactions contemplated herein. The Seller is not in default or
other violation with respect to any Order. To the Seller’s Knowledge, there is
no reasonable reason to believe that any Proceeding or Order may be brought or
Threatened against the Seller, with respect to the Acquired Assets, or that
there is any reasonable basis therefor.
 
 
 
3.4     Compliance with Law. At all times since its incorporation the Seller has
been operated the Business and utilized the Acquired Assets in compliance in all
material respects with all Applicable Laws (including those relating to
(1) maintaining Permits required of the Seller to conduct the Business and
utilize the Acquired Assets, (2) pollution or protection of the environment and
(3) occupational health, welfare and safety), except as listed in Schedule 3.4.
No notice has been received by the Seller since its incorporation from any
Governmental Authority alleging that the Seller is not or was not in compliance
in any material respect with any Applicable Law. The Seller possesses and is in
compliance in all material respects with each Permit necessary for the Seller to
own, operate and use its assets and conduct its business, the Business and
utilize the Acquired Assets. The Seller has delivered to Buyer a true, correct
and complete copy of each such Permit, and each such Permit is listed in
Schedule 3.4.
 
   
 
 

 
 
 
3.5     Real Property. The Seller does not use exclusively for the conduct of
the Business any land, buildings, structures or improvements.
 
  
 
3.6     Intellectual Property.
 
 
 
(a)     Schedule 3.6(a) lists the Purchased Intellectual Property and Purchased
Software and all related registrations and applications for registration with
any Governmental Authority.
 
 
 
(b)     The Seller owns (free and clear of all Encumbrances), or has the right
to use without payment of any royalty, license fee or similar fee the Purchased
Intellectual Property and Purchased Software.
 
 
 
(c)     Except as listed in Schedule 3.6(c):
 
 
 
(1)     (A) the Seller has not received notice that any registered Purchased
Intellectual Property or Purchased Software has been declared unenforceable or
otherwise invalid by any Governmental Authority and (B) no Purchased
Intellectual Property or Purchased Software of the Seller is or has been
involved in any interference, reissuance, reexamination, invalidation,
cancellation, opposition or similar Proceeding and, to the Seller’s Knowledge,
no such Proceeding is Threatened;
 
 
 
(2)     the Seller has not received any written or oral charge, complaint,
claim, demand or notice, alleging that any use, sale or offer to sell any good
or service of the Seller interferes with, infringes upon, misappropriates or
violates any intellectual property rights of any other Person, including any
claim that the Seller must license or refrain from using any intellectual
property rights of any other Person or any offer by any other Person to license
any intellectual property rights of any other Person; and
 
 
 
(3)     To the Seller’s knowledge, the Purchased Intellectual Property and
Purchased Software is not interfering with, infringing upon, misappropriating or
violating the intellectual property of any other Person, and, to the Seller’s
Knowledge, no other Person is interfering with, infringing upon,
misappropriating or violating the Purchased Intellectual Property or the
Purchased Software.
 
 
 
 

 
 
 
(d)     Each former and current employee and each Person that has developed or
is developing intellectual property for the Seller is a party to a written
Contract with the Seller that assigns to the Seller all rights to all
inventions, improvements, discoveries and information relating to the Business,
and the Seller has provided a true, correct and complete copy of each such
Contract to Buyer and each such Contract is listed in Schedule 3.6(d). To the
Seller’s Knowledge, no former or current employee of the Seller is bound by any
Contract (other than with the Seller) that restricts or limits the scope or type
of work in which such employee may be engaged, places confidentiality
restrictions on such employee or requires such employee to transfer, assign or
disclose information concerning such employee’s work or any proprietary rights
to any Person other than the Seller. To the Seller’s Knowledge, no Person that
has developed or is developing intellectual property for the Seller is bound by
any Contract (other than with the Seller) that restricts or limits the scope or
type of work in which such Person may be engaged by the Seller, places
confidentiality restrictions on such Person or requires such Person to transfer,
assign or disclose information concerning such Person’s work for the Seller or
any proprietary rights of the Seller to any Person other than the Seller.
 
  
 
(e)     With respect to each issued or registered item of Purchased Intellectual
Property, such Purchased Intellectual Property is: (1) in compliance with all
applicable legal requirements (including: payment of filing, examination and
maintenance fees; proofs of working or use; post-registration filing of
affidavits of use; and incontestability and renewal applications); (2) valid and
enforceable; and (3) not subject to any maintenance fee, Tax or action that is
due within 90 days after the First Closing Date.
 
 
 
(f)     With respect to each trade secret of the Business (including each item
of Purchased Intellectual Property and Purchased Software that the Seller
regards as a trade secret): (1) the documentation relating to such trade secret
is current, accurate and is sufficient in detail and content to identify and
explain it and to allow its full and proper use without reliance on the
knowledge or memory of any individual; (2) the Seller has taken all reasonable
precautions to protect the secrecy, confidentiality and value of such trade
secret; and (3 the Seller’s Knowledge, such trade secret has not been used,
divulged or appropriated either for the benefit of any Person (other than the
Seller) or to the detriment of the Seller.
 
   
 
3.7                Brokers. The Seller has no obligation or other Liability to
any broker, finder or similar intermediary that would cause Buyer to become
liable for payment of any fee or expense with respect thereto.
 
  
 
3.8                Accounts Receivable. There are no accounts receivable of
Seller associated with the Acquired Assets and there will be no such accounts
receivable at the time of each Closing.
 
 
 
 

 
 
 
3.9                Powers of Attorney. There is no outstanding power of attorney
with respect to the Seller.
 
 
 
3.10                Computer Systems.
 
 
 
(a)     Platform Description and Documentation. Schedule 3.10(a) lists all
material Proprietary Information Technology Systems and other material Computer
Systems that are being used by the Business. The documentation and the source
code (including its embedded commentary, descriptions and indicated
authorships), the specifications and the other informational materials that
describe the operation, functions and technical characteristics applicable to
any such Proprietary Information Technology System (i) has resided 130 Holiday
Court, Suite 100, Annapolis, Maryland 21401 at all times and has never been
escrowed, (ii) has not been developed or modified by any Person outside the
United States, and (iii) are complete in all material respects and sufficient to
permit the Business to support and maintain the products and services of its
business as now conducted. Each Computer System used by the Business
substantially conforms to the Business’s current functional requirements and
such Computer System’s design specifications, documentation and other
specifications and does and will perform substantially in accordance with the
foregoing. “Proprietary Information Technology System” means a Computer System
(or portion of Computer System) that the Business (either directly or through or
with any other Person) has developed, customized or enhanced or is in the
process of developing, customizing or enhancing. “Computer System” means any of
or combination of the computer software, computer hardware (whether general or
special purpose), telecommunications capabilities (including voice, data or
video networks) and other similar or related items of any automated,
computerized or software system and any other network or system or related
service that is used by or relied on by the Business in the conduct of its
business.
 
 
 
(b)     Protection. The Seller has taken all actions that a reasonably prudent
Person in its business would take to protect against the existence of (1) any
protective, encryption, security or lock-out device that reasonably could
materially and adversely interrupt, discontinue, interfere with or otherwise
affect its use of any of its Computer Systems and (2) any so-called computer
virus, worm, trap or back door, Trojan horse or any other instruction, code,
program, data or material (collectively, “Malicious Instructions”) that
reasonably could materially and adversely interrupt, discontinue, interfere with
or otherwise affect the operation or use by the Business of any of its Computer
Systems.
 
 
 
(c)     Reliability. No Computer System has experienced any bug, failure,
breakdown, continued substandard performance, data loss, data integrity problem,
hacking attempt, security breach or other Malicious Instruction in the past
12 months that has caused any substantial disruption or interruption in or to
the use of any Computer System.
 
 
 
 

 
 
 
3.11     Data and Privacy. Schedule 3.11 contains a true, correct and complete
copy of each privacy policy that has been used by or on behalf of the Seller
regarding the collection or use of information about any other Person and the
dates that each such policy was in effect. The Seller has complied with all such
policies and with all Applicable Laws pertaining to data, the collection and use
of data, personally identifiable information and bulk commercial faxes and
e-mail (including SPAM). The Seller has the right (and upon consummation of the
transactions contemplated herein Buyer will have the right) to use all of the
information in each of its databases.
 
 
 
3.12     Title. Seller is the sole and exclusive owner of all right, title and
interest in and to the Acquired Assets, and has good title to the Acquired
Assets, free and clear of all liens, including obligations to transfer or
license such Acquired Assets, and there exists no material restriction on the
use or transfer or licensing of such Acquired Assets. To Seller’s knowledge, the
Acquired Assets and intellectual property rights related thereto are valid and
enforceable and Seller does not have any obligation to compensate any person or
entity for its use of any Acquired Assets. Seller has not granted to any person
or entity any license (whether oral, written, implied or otherwise) to use the
Acquired Assets. To Seller’s knowledge, none of the Acquired Assets has been or
is subject to any interference, cancellation, reexamination, reissue,
opposition, or any other proceeding challenging priority, scope, validity, or
ownership anywhere in the world.
 
 
 
3.13     No Adverse Actions. Seller has not:
 
 
 
a)
Suffered, permitted or incurred the imposition of any lien or claim upon any of
the Acquired Assets;
 
 
b)
Committed, suffered, permitted or incurred any default in any liability which
has or will have a material adverse effect upon the Acquired Assets;
 
 
c)
Made or agreed to any adverse change in the terms of any contract or instrument
to which it is a party which may have a material adverse effect on the Acquired
Assets;
 
 
d)
Waived, canceled, sold or otherwise disposed of, for less than the face amount
thereof, any claim or right relating to the Acquired Assets which it has against
others;
 
 
e)
Made any disclosure of any confidential or proprietary information of Seller
other than to Buyer and its representatives, agents, attorneys and accountants
or to Seller’s own employees, representatives, agents, attorneys and accountants
in the ordinary course;
 
 
 
 

 
 
 
f)
Made any waiver of any claims or rights related to any of the Acquired Assets or
abandonment or lapse of any of the Acquired Assets; or
 
 
g)
Committed to do any of the foregoing except as contemplated by this agreement.
 
 
3.14     Contracts. Other than any Contracts between Buyer and Seller, there are
no Contracts related to the Acquired Assets.
 
 
 
3.15           No Undisclosed Liabilities. The Seller has disclosed to Buyer all
known liabilities in connection with the Acquired Assets.
 
 
 
3.16 Shareholder Approval. This Agreement and the sale of the Acquired Assets by
Seller to Buyer hereunder does not require the approval of the shareholders of
Seller as it does not involve the sale of all or substantially all of the assets
of Seller.
 
 
 
3.17           Full Disclosure. To the Seller’s Knowledge, as applicable, the
representations and warranties contained in this Article 3 do not contain any
untrue statement of a material fact or omit a material fact necessary to make
the statements and information in this Article 3 not misleading.
 
 
 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF BUYER
 
 
 
Buyer hereby represents and warrants to the Seller as follows:
 
 
 
4.1     Organization and Good Standing. Buyer is a duly organized and validly
existing corporation in good standing under the laws of Delaware. Buyer is duly
qualified and in good standing to do business as a foreign corporation in each
jurisdiction in which the ownership and leasing of its properties and assets or
the conduct of its business requires such qualification, except where the
failure to be so qualified or in good standing will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein. Buyer
has full corporate power and authority to own and lease its properties and
assets and conduct its business as now conducted and as proposed to be
conducted, except where the failure to have such power or authority will not
materially and adversely affect Buyer’s ability to consummate the transactions
contemplated herein.
 
 
 
 

 
 
 
4.2     Authority and Authorization; Conflicts; Consents.
 
 
 
(a)     Authority and Authorization. The execution, delivery and performance of
this Agreement and each Ancillary Document of Buyer or any Affiliate of Buyer
have been duly authorized and approved by all necessary corporate action with
respect to Buyer and each such Affiliate, and each such authorization and
approval remains in full force and effect. Assuming due authorization, execution
and delivery by the Seller and its applicable Affiliates of this Agreement and
each Ancillary Document of the Seller or any of its Affiliates, this Agreement
is, and each Ancillary Document of Buyer or any of its Affiliates at Closing
will be, the legal, valid and binding obligation of Buyer and each such
applicable Affiliate, enforceable against Buyer and each such applicable
Affiliate in accordance with its terms, except to the extent enforceability may
be limited by any Enforcement Limitation. Buyer and each such applicable
Affiliate has all requisite corporate power and authority to enter into this
Agreement and each Ancillary Document to be executed and delivered by Buyer or
such applicable Affiliate and to consummate the transactions contemplated herein
and therein to be consummated by Buyer and each such applicable Affiliate.
 
 
 
(b)     Conflicts. Neither the execution nor delivery by Buyer of this Agreement
or by Buyer or any Affiliate of Buyer of any Ancillary Document nor consummation
by Buyer or any Affiliate of Buyer of the transactions contemplated herein or
therein does or will (with or without the passage of time or giving of notice):
(1) constitute a breach of, violate, conflict with or give rise to or create any
right or obligation under any Organizational Document of Buyer or any such
Affiliate of Buyer; (2) violate any Applicable Law or Order; or (3) constitute a
breach or violation of or a default under, conflict with or give rise to or
create any right of any Person other than Buyer to accelerate, increase,
terminate, modify or cancel any right or obligation under, any Contract to which
Buyer is a party, except where such breach, violation, default, conflict or
right described in clause (2) or (3) above will not materially and adversely
affect Buyer’s ability to consummate the transactions contemplated herein.
 
  
 
(c)     Consents. No consent or approval by, notification to or filing with any
Person is required in connection with Buyer’s or any of its Affiliates’
execution, delivery or performance of this Agreement or any Ancillary Document
of Buyer or of any of its Affiliates or Buyer’s or any of its Affiliates’
consummation of the transactions contemplated herein or therein, except for any
consent, approval, notice or filing, the absence of which will not materially
and adversely affect Buyer’s ability to consummate the transactions contemplated
herein.
 
 
 
4.3     Brokers. Buyer has no obligation or other Liability to any broker,
finder or similar intermediary in connection with the transactions contemplated
herein that would cause the Seller to become liable for payment of any fee or
expense with respect thereto.
 
 
 
 

 
 
 
ARTICLE 5
 
CERTAIN COVENANTS
 
 
 
5.1     Certain Actions to Close Transactions. Subject to the terms of this
Agreement, each Party will use its reasonable best efforts to fulfill, and to
cause to be satisfied, the conditions in Article 6 (but with no obligation to
waive any such condition) and to consummate and effect the transactions
contemplated herein, including to cooperate with and assist each other in all
reasonable respects in connection with the foregoing.
 
 
 
5.2     Further Assurances. If after Closing any further action is necessary,
proper or desirable to carry out any purpose of this Agreement, then each Party
will take such further action (including the execution and delivery of further
documents) as any other Party reasonably requests to carry out such purpose
(including that the Seller will, upon Buyer’s request, take all actions
necessary to transfer the registration and control of all domain names to Buyer,
including the transfer of all passwords and other means of access). The
foregoing will be at the expense of such requesting Party, except to the extent
such requesting Party is entitled to indemnification therefor or to the extent
this Agreement otherwise allocates such expense to any other Party.
 
 
 
5.3     Confidentiality and Publicity.
 
 
 
 (a)     Confidentiality. Except as otherwise provided in this Agreement, at all
times after the First Closing, the Seller will, and will cause each of its
Affiliates to, keep confidential and not disclose and not use, any confidential,
proprietary or other non-public information related to the Acquired Assets or
the Iota Exclusive Business, except to the extent such information becomes
available to the Seller or such Affiliate after a Closing as a result of
disclosure not known by such recipient to have been improper.
 
 
 
(b)     Publicity. Except as stated in this Section 5.3(b), the Seller will not,
and the Seller will cause each of its Affiliates not to, make any public release
or announcement regarding this Agreement or any of the transactions contemplated
herein without the prior written approval thereof of Buyer. Buyer and the Seller
will cooperate with each other in issuing, promptly after the First Closing, a
joint press release (with mutually agreed upon text) that announces the Parties’
entry into this Agreement and the transactions contemplated herein generally.
 
  
 
5.4     Employee Matters.
 
 
 
(a)     Liabilities. Each Party acknowledges and agrees that, notwithstanding
any other term herein or transaction contemplated hereby, (1) Buyer will not
assume and will not otherwise have transferred to it any liability of the Seller
or of the Seller’s Affiliates with respect to any employee or former employee of
the Seller or any such Affiliate (or with regard to any dependent or family
member, or former dependent or family member, of such an employee or former
employee), including any liability with respect to any compensation, workers’
compensation, sick leave, vacation, other time off or other Employee Plan or
under or regarding COBRA, and (2) this Agreement does not create any right of
employment in any individual other than Brian Ray.
 
 
 
 
 
 

 
 
 
5.5     Satisfaction of Unassumed Seller Liabilities. After the First Closing,
at the Seller’s expense, the Seller will satisfy all liabilities of the Business
(liabilities) in a manner that is not detrimental to any of the relationships of
the Business (including with lessors, employees, Governmental Authorities,
licensors, customers and suppliers).
 
 
 
5.6     Certain Tax and Unclaimed Property Matters.
 
 
 
(a)     General Requirements for the Seller. The Seller will file and pay when
due or cause to be so filed and paid, all Tax Returns and Taxes and unclaimed
property returns and filings with respect to the Business or the Seller’s
operation of the Business. Buyer will file and pay when due, or cause to be so
filed and paid, all Tax Returns and Taxes and unclaimed property returns and
filings with respect to Buyer or Buyer’s operation of the Business.
 
 
 
(b)     Transfer Taxes. Notwithstanding Section 5.6(a), the Seller will file and
pay when due or cause to be so filed and paid all Tax Returns regarding Transfer
Taxes and all Transfer Taxes, regardless of the Person on whom such Transfer
Taxes are imposed by Applicable Law. Each Party will cooperate in all reasonable
respects in executing and delivering certificates that accurately set forth
relevant facts to entitle any Party to exemptions from the payment of Transfer
Taxes (if applicable).
 
 
 
(c)     Cooperation. Each Party will, and each Party will cause its applicable
Affiliates to, cooperate in all reasonable respects with respect to Tax and
unclaimed property matters and provide one another with such information as is
reasonably requested to enable the requesting Party to complete and file all Tax
Returns it may be required to file (or cause to be filed) with respect to the
Business, to respond to Tax audits, inquiries or other Tax Proceedings and to
otherwise satisfy Tax requirements. Such cooperation also will include promptly
forwarding copies (to the extent related thereto) of (1) relevant Tax notices,
forms or other communications received from or sent to any Governmental
Authority (whether or not requested), and (2) reasonably requested copies of all
relevant Tax Returns together with accompanying schedules and related
workpapers, documents relating to rulings, audits or other Tax determinations by
any Governmental Authority and records concerning the ownership and Tax basis of
property.
 
 
 
5.7     Mutual Covenant Not to Compete and Related Covenants.
 
 
 
(a)     General Restrictions. To further ensure that Buyer receives the expected
benefits of acquiring the Business and that Seller receives the expected
benefits of selling the Business, each of the Seller and Buyer agrees that
(subject to the other terms of this Section 5.7), throughout the period that
begins at the Effective Time and ends on the fifth anniversary of the Final
Closing Date (the “Non-Compete Period”), they will not, and the Seller and Buyer
will cause each of their Affiliates not to, directly or indirectly:
 
 
 
 

 
 
 
(1)     own, operate, be a partner, stockholder, co-venturer or otherwise invest
in, lend money to, consult with, manage or render services to, act as agent for,
license any intellectual property to, or acquire or hold any interest in, any
Person that develops, sells, markets, provides, distributes, supports or
implements any similar products or business anywhere in the world, except that
nothing herein prohibits Buyer, Seller or their Affiliates from owning or
holding less than 1% of the outstanding shares of any class of stock that is
regularly traded on a recognized domestic or foreign securities exchange or
over-the-counter market;
 
 
 
(2)     except for Buyer’s employment of Brian Ray, solicit any individual who
is an employee of the other party or an Affiliate of any party or (B) otherwise
interfere with or disrupt any such employment relationship (contractual or
other) of a Party or any of its Affiliates;
 
 
 
(3)     solicit, request, advise or induce any then-current or potential
customer, supplier or other business contact of a Party or any of its Affiliates
to cancel, curtail or otherwise adversely change its business or relationship
with such Party or (B) fail to refer all material customer inquiries relating to
the business of the other Party, to the other Party; or
 
 
 
(4)     criticize or disparage in any manner or by any means (whether written or
oral, express or implied) the other Party or any of its Affiliates or any aspect
of such Party’s or any of its Affiliate’s management, policies, operations,
products, services, practices or personnel.
 
 
 
(b) Each of Buyer and Seller further agrees;
 
 
 
(i) Buyer will only use the Purchased Assets to develop and use Iota Link and
the Iota version of Conductor in the Iota Exclusive Business.
 
 
 
(ii) Seller will not use the license referenced in Section 1.7 to create a
version of Symphony Link or Conductor that competes with Iota Link or its
version of Conductor, such as for an owner of wireless spectrum licenses from
the FCC building a purpose-built internet of things network that competes with
Buyer.
 
 
 
 (c)     Certain Remedies. The Seller specifically acknowledges and agrees that
(1) this Section 5.7 is reasonable and necessary to ensure that each Party
receives the expected benefits of acquiring and selling the Business, (2) Each
Party has refused to enter into this Agreement in the absence of this
Section 5.7 and (3) breach of this Section 5.7 will harm the other Party to such
an extent that monetary damages alone would be an inadequate remedy and the
harmed Party would not have an adequate remedy at law. Therefore, in the event
of a breach by the Seller or Buyer of this Section 5.7, (A) the harmed Party (in
addition to all other remedies it may have) will be entitled to seek an
injunction and other equitable relief (without posting any bond or other
security) restraining the other Party (as applicable) from committing or
continuing such breach and to enforce specifically this Agreement and its terms
and (B) for the harmed Party (as applicable), the duration of the Non-Compete
Period will be extended beyond its then-scheduled termination date for a period
equal to the duration of such breach.
 
 
 
 

 
 
 
5.8     Items to Proper Party. After each Closing, each Party will promptly
deliver to the proper Party any mail or other communications, monies, checks or
other instruments of payment received by such Party that belong to such other
Party or to which such other Party is entitled.
 
 
 
5.9     Insurance and Insurance Proceeds. If after the First Closing, Buyer
reasonably determines that any Loss that has occurred with respect to any
Acquired Asset, or the Business is covered by any insurance policy of the Seller
(or any Affiliate of the Seller), then Buyer may give a notice to the Seller
that states such determination and describes the foregoing in reasonable detail.
If Buyer gives such a notice, then the following will apply:
 
 
 
(a)     The applicable Parties will cooperate in all reasonable respects to
determine if the following conditions are satisfied: (A) such Loss is covered by
any such insurance policy of the Seller (or any of its Affiliates), and (B) the
Seller (or any of its Affiliates) has the right to obtain any insurance proceeds
with respect thereto.
 
 
 
(b)     If all of the conditions in the preceding clause (a) are satisfied or
there is a reasonable likelihood that all of such conditions are satisfied,
then, at Buyer’s expense, the Seller will use commercially reasonable efforts to
obtain such proceeds from the provider of such insurance.
 
 
 
(c)     To the extent the Seller (or any of its Affiliates) actually recovers
any such insurance proceeds (which, for the avoidance of doubt, would be the
amount in excess of any deductible, retention or self-insurance amount), then
the Seller will pay (or cause such Affiliate to pay) to Buyer an amount equal to
the difference (if positive) of (A) such amount of such recovered proceeds (but
not to exceed the amount of such Liability or Loss), minus (B) the costs and
expenses of the Seller (or any of its Affiliates) incurred in connection with
the foregoing (to the extent not already reimbursed by Buyer), including with
respect to any Tax.
 
 
 
5.10     Maintenance of Existence. Except in the case of a merger or sale of the
Seller, the Seller will preserve and maintain its corporate existence in good
standing under Applicable Law of the State of Delaware for a period of at least
eighteen (18) months after the Final Closing Date.
 
 
 
5.11     Bulk Sales Laws. Without implying any limitation on any Party’s other
obligations hereunder, including Section 5.2 and 7.1(g), each Party hereby
waives compliance with each Applicable Law relating to bulk sales or bulk
transfer applicable to any Acquired Asset or transaction contemplated hereby.
 
 
 
 

 
 
 
5.12     SEC and National Securities Exchange Requirements. Each Party will
cooperate with each other in all reasonable respects to fulfill any applicable
requirement of the SEC or any national securities exchange in connection with
the transactions contemplated herein, including to perform in sufficient time to
meet any applicable filing deadline that any of them or any of their Affiliates
may have. Notwithstanding anything to the contrary, each Party permits each
other Party to disclose any information regarding this Agreement or any of the
transactions contemplated herein in connection with such other Party’s filing
obligations with the SEC, including the filing of a copy of this Agreement, as
determined to be necessary or appropriate by such disclosing Party’s counsel.
 
 
 
ARTICLE 6
 
CLOSINGS AND CLOSING DELIVERIES
 
 
 
6.1     Closing. Each Closing of the transactions contemplated herein (a
“Closing”) will take place as provided in Section 2.2 hereof. All actions to be
taken and all documents to be executed or delivered at a Closing will be deemed
to have been taken, executed and delivered simultaneously, and no action will be
deemed taken and no document will be deemed executed or delivered until all have
been taken, delivered and executed, except in each case to the extent otherwise
stated in this Agreement or any such other document. To the extent the Parties
agree, documents may be delivered at a Closing by facsimile or other electronic
means, and (except as otherwise agreed) the receiving Party may rely on the
receipt of such documents so delivered as if the original had been received.
 
 
 
6.2     Closing Deliveries by the Seller. Except as otherwise provided below, at
each Closing, the Seller will deliver, or cause to be delivered, to Buyer (or as
Buyer or this Agreement otherwise directs), the following:
 
 
 
(a)           At the First Closing:
 
 
 
(i)     A Bill of Sale for the First Closing Assets in the form attached hereto
as Exhibit 6.2(a), dated as of the First Closing Date, executed by the Seller;
 
 
 
(ii)     an officer’s certificate of a duly authorized officer of the Seller, in
a form approved in advance by Buyer (such approval not to be unreasonably
withheld), dated as of the applicable Closing Date and executed by such officer,
certifying (1) that attached thereto is a true, correct and complete certified
copy of the Organizational Documents of the Seller, in each case as are then in
full force and effect, (2) that attached thereto is a true, correct and complete
copy of the resolutions of the Board of Directors of the Seller authorizing the
execution, delivery and performance of this Agreement and each Ancillary
Document of the Seller and the transactions contemplated herein and therein, in
each case as are then in full force and effect (such certificate, the “Officer’s
Certificate”), and (3) that the representations and warranties of Seller set
forth in Article 3 remain accurate and complete;
 
 
 
 
 

 
 
 
(iii)     each Consent, each dated on or before the applicable Closing Date and
in a form reasonably satisfactory to Buyer;
 
  
 
(iv)     a good standing certificate, dated within 10 Business Days before the
First Closing Date, from the Secretary of State of the State of Delaware stating
that the Seller is in good standing therein;
 
  
 
(v)     to the extent not already provided, a written Contract with the Seller
that assigns to the Seller all rights to all inventions, improvements,
discoveries and information relating to the Seller from each former and current
Employee and each Person (including any independent contractor) that has
developed or is developing intellectual property for the Business;
 
 
 
(vi)     all other documents as Buyer may reasonably request to facilitate the
consummation of the transactions contemplated herein; and
 
 
 
(vii)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by the Seller at such Closing.
 
 
 
(b)           
At the Second Closing:
 
 
 
(i)           
Evidence of termination of the existing agreements constituting the Second
Closing Assets; and
 
 
 
(ii)           
an officer’s certificate of a duly authorized officer of the Seller, in a form
approved in advance by Buyer (such approval not to be unreasonably withheld),
dated as of the Second Closing Date and executed by such officer, certifying
that the representations and warranties of Seller set forth in Article 3 remain
accurate and complete.
 
 
 
(c)           
At the Final Closing:
 
 
 
(i)     a Bill of Sale for the Final Closing Assets in the form attached hereto
as Exhibit 6.2(c), dated as of the Final Closing Date, executed by the Seller;
and
 
 
 
(ii)           
an officer’s certificate of a duly authorized officer of the Seller, in a form
approved in advance by Buyer (such approval not to be unreasonably withheld),
dated as of the Final Closing Date and executed by such officer, certifying that
the representations and warranties of Seller set forth in Article 3 remain
accurate and complete.
 
 
 
 

 
 
 
6.3     Closing Deliveries by Buyer. At each Closing, Buyer will deliver, or
cause to be delivered, to the Seller (or as the Seller or this Agreement
otherwise directs), the following:
 
 
 
(a)           At the First Closing:
 
 
 
(a)     Payment of the Common Stock, pursuant to Article 2;
 
 
 
(b) the First Invoice Payment;
 
 
 
(c)     a Bill of Sale in the form attached hereto as Exhibit 6.2(a), dated the
applicable Closing Date, executed by Buyer;
 
 
 
(d)     a copy of the executed Employment Agreement between Buyer and Brian Ray
in the form attached hereto as Exhibit C;
 
  
 
(e)     all other documents as the Seller may reasonably request to facilitate
the consummation of the transactions contemplated herein; and
 
 
 
(f)     all other documents and items required by this Agreement to be
delivered, or caused to be delivered, by Buyer at such Closing.
 
 
 
(b)           At the Second Closing:
 
 
 
(i) Payment of One Million Dollars ($1,000,000.00) by wire transfer to an
account designated by Seller (which account shall be designated by Seller at
least two (2) Business Days prior to the Second Closing Date);
 
 
 
(ii) the Second Invoice Payment; and
 
 
 
(ii) the Promissory Notes, each in the form attached hereto as Exhibit 6.3(b).
 
 
 
 
 

 
 
 
(c)           At the Final Closing:
 
 
 
(i) payment of all outstanding principal and accrued interest on the Promissory
Notes.
 
 
 
(ii) a Bill of Sale for the Final Closing Assets in the form attached hereto as
Exhibit 6.2(c), dated as of the Final Closing Date, executed by the Buyer.
 
 
 
ARTICLE 7
 
INDEMNIFICATION AND RESOLUTION OF CERTAIN DISPUTES
 
 
 
7.1     Indemnification by the Seller. Subject to the other terms of this
Article 7, the Seller will indemnify, defend and hold harmless Buyer and each of
Buyer’s Other Indemnified Persons from and against all Losses arising out of,
relating to or resulting from, directly or indirectly, any:
 
 
 
(a)     breach of any representation or warranty made by the Seller herein or in
any Ancillary Document of the Seller;
 
 
 
(b)     breach of any covenant or agreement of the Seller herein or in any
Ancillary Document of the Seller;
 
 
 
(c)     conduct of the Business or ownership, use, condition, possession or
operation of any of the Acquired Assets before the Closing at which they are
purchased;
 
 
 
(d)     Liability of the Seller (including any Liability that becomes or
purportedly becomes a Liability of Buyer or any of Buyer’s Other Indemnified
Persons under any common law doctrine of de facto merger, under any successor
liability, under any Applicable Law or under any similar doctrine, legal
principle or requirement);
 
  
 
(e)     failure of any Party, in connection with the transactions contemplated
herein, to comply with any Applicable Law relating to bulk sales or bulk
transfer or any Tax law, rule or regulation relating to the obligations of a
seller or buyer of assets in bulk transfer; or
 
 
 
(f)     Proceeding arising out of, relating to or resulting from any of the
foregoing.
 
 
 

 
 
 
The Seller’s indemnity obligation for breaches by the Seller of the
representations and warranties made in this Agreement or any Ancillary Document
of Seller, shall survive for a period of eighteen (18) months after the First
Closing, except that breaches by the Seller of representations and warranties
relating to ownership of the Acquired Assets, due authority, and taxes relating
to the Acquired Assets (collectively, “Special Representations”) shall survive
until the expiration of the applicable statute of limitations. The liability of
the Seller relating to breaches of representations and warranties shall be
limited to the total transaction price. Claims for indemnification relating to
breaches of representations and warranties shall be payable to the extent that
they exceed, in the aggregate, a deductible amount $250,000.
 
 
 
7.2     Indemnification by Buyer. Subject to the other terms of this Article 7,
Buyer will indemnify, defend and hold harmless the Seller and each of the
Seller’s Other Indemnified Persons from and against all Losses arising out of,
relating to or resulting from, directly or indirectly, any:
 
 
 
(a)     breach of any representation or warranty made by Buyer herein or in any
Ancillary Document of Buyer;
 
 
 
(b)     breach of any covenant or agreement of Buyer herein or in any Ancillary
Document of Buyer;
 
 
 
(c)     conduct of the Business by Buyer for any periods after the Closing Date;
or
 
 
 
(d)     Proceeding arising out of, relating to or resulting from any of the
foregoing.
 
 
 
7.3     Certain Limitations and Other Matters Regarding Claims.
 
 
 
(a)     Threshold on the Seller’s Obligations. The Seller will not have any
obligation under Section 7.1(a) (or 7.1 (g) to the extent incident to 7.1(a)),
unless and until the aggregate amount of Losses for which the Seller is
obligated thereunder exceeds $250,000.00 (the “Threshold”); provided, however,
that if such aggregate amount of Losses exceeds the Threshold, then the Seller
will be obligated for all of such Losses (including those equal to or less than
the Threshold), subject to the other terms of this Article 7.
 
 
 
 

 
 
 
(b)     Cap on the Seller’s Obligations. The Seller’s obligations under
Section 7.1(a) (or 7.1(g) to the extent incident to 7.1(a)), in the aggregate,
will not exceed an amount equal to the Purchase Price (the “Cap”), subject to
the other terms of this Article 7.
 
 
 
(c)     Threshold on Buyer’s Obligations. Buyer will not have any obligation
under Section 7.2(a) (or 7.2(c) to the extent incident to 7.2(a)), unless and
until the aggregate amount of Losses for which Buyer is obligated thereunder
exceeds the Threshold; provided, however, that if such aggregate amount of
Losses exceeds the Threshold, then Buyer will be obligated for all of such
Losses (including those equal to or less than the Threshold), subject to the
other terms of this Article 7.
 
 
 
(d)     Cap on Buyer’s Obligations. Buyer’s obligations under Section 7.2(a) (or
7.2(c) to the extent incident to 7.2(a)), in the aggregate, will not exceed an
amount equal to the Purchase Price, subject to the other terms of this
Article 7.
 
 
 
 (e)     Knowledge Not Limiting. No right or obligation under this Article 7
will be waived or otherwise affected by any knowledge (of any form or type) of
Buyer or by any investigation, due diligence or verification by or on behalf of
Buyer at or before the First Closing. All representations, warranties, covenants
and agreements herein will be deemed material and relied upon by each Party, and
none will be waived by any failure to pursue any action or consummation of the
transactions contemplated herein, except to the extent stated herein.
 
 
 
(f)     Nature of the Seller’s Obligations. The representations, warranties,
covenants and agreements, and all associated rights to indemnification of the
Seller in this Agreement are joint and several obligations.
 
 
 
7.4     Certain Survival Periods.
 
 
 
(a)     Survival of Representations and Warranties. Subject to Section 7.4(b),
each representation or warranty herein will survive the execution and delivery
of this Agreement and remain in full force and effect until the date that is
eighteen (18) months after the First Closing Date, at which time such
representation or warranty will expire and terminate and no indemnification
obligation will be associated therewith or based thereon, except that each
Special Representation will survive until all Liability hereunder relating
thereto is barred by all applicable statutes of limitation.
 
 
 
(b)     Survival of Representations and Warranties Until Final Determination.
Notwithstanding Section 7.4(a), for each claim for indemnification hereunder
regarding a representation or warranty that is made before expiration of such
representation or warranty, such claim and associated right to indemnification
(including any right to pursue such indemnification, including via any
Proceeding) will not terminate before final determination and satisfaction of
such claim.
 
 
 
 

 
 
 
(c)     Survival of Covenants and Agreements. Each covenant and agreement (i.e.,
other than representations and warranties) herein, and all associated rights to
indemnification, will survive Closing and will continue in full force thereafter
for a period of five years, subject to any applicable limitation stated herein.
 
 
 
7.5     Notice of Claims and Procedures.
 
 
 
(a)     Notice of Claims. A Party entitled to indemnification hereunder (the
“Claiming Party”) will give the Party obligated to provide such indemnification
(the “Indemnifying Party”) prompt notice of any claim, for which such Claiming
Party proposes to demand indemnification, (1) by a Person that is not a Party
nor an Other Indemnified Person (such a claim being a “Third-Party Claim” and
such notice of such Third-Party Claim being the “Initial Claim Notice”) or
(2) that does not involve a Third-Party Claim, in each case specifying the
amount and nature of such claim (to the extent known). Thereafter, the Claiming
Party will give the Indemnifying Party, promptly after the Claiming Party’s (or
any of its applicable Other Indemnified Person’s) receipt or delivery thereof,
copies of all documents (including court papers) received or delivered by the
Claiming Party (or any such Other Indemnified Person) relating to any such
Third-Party Claim. The failure to promptly give such notice or to promptly give
such copies will not relieve the Indemnifying Party of any Liability hereunder,
except if the Indemnifying Party was prejudiced thereby, but only to the extent
that the Indemnifying Party demonstrates that it was prejudiced thereby.
 
 
 
(b)     Access and Cooperation. Each Party will, and will cause its Other
Indemnified Persons to, cooperate and assist in all reasonable respects
regarding such Third-Party Claim, including by promptly making available to such
other Party (and its legal counsel and other professional advisers with a
reasonable need to know) all books and records of such Person relating to such
Third-Party Claim, subject to reasonable confidentiality precautions.
 
 
 
(c)     Defense and Participation Regarding Third-Party Claims. This
Section 7.5(c) relates only to Third-Party Claims.
 
 
 
(1)     Election to Conduct Defense. Promptly after receiving an Initial Claim
Notice under Section 7.5(a), the Indemnifying Party will have the option to
conduct the Defense of such Third-Party Claim, at the expense of the
Indemnifying Party, except if (A) the aggregate amount of the potential
obligations of the Claiming Party (or its Other Indemnified Persons) regarding
such Third-Party Claim exceeds the maximum obligations of the Indemnifying Party
under this Agreement regarding such Third-Party Claim, (B) it is reasonably
likely that such Third-Party Claim will adversely affect the Claiming Party (or
any of its Other Indemnified Persons), other than as a result of money damages,
or (C) the Indemnifying Party fails to provide the Claiming Party with evidence
reasonably satisfactory to the Claiming Party that the Indemnifying Party has
the financial resources to actively and diligently conduct the Defense of such
Third-Party Claim and fulfill the Indemnifying Party’s indemnification
obligations hereunder with respect thereto. To elect to conduct such Defense,
the Indemnifying Party must give written notice of such election to the Claiming
Party within 10 days (or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights) after the Claiming
Party gives the corresponding Initial Claim Notice to the Indemnifying Party
(otherwise, such right to conduct such Defense will be deemed waived). If the
Indemnifying Party validly makes such election, it will nonetheless lose such
right to conduct such Defense if it fails to continue to actively and diligently
conduct such Defense.
 
 
 
 

 
 
 
(2)     Conduct of Defense, Participation and Settlement. If the Indemnifying
Party conducts the Defense of such Third-Party Claim, then (A) the Claiming
Party may participate, at its own expense (except that the Indemnifying Party
will be responsible for the fees and expenses of the Claiming Party’s counsel
(but not more than one law firm per jurisdiction) if the Claiming Party
reasonably concludes that counsel to the Indemnifying Party has a conflict of
interest), in such Defense (including any Proceeding regarding such Third-Party
Claim) and will have the right to receive copies of all notices, pleadings or
other similar submissions regarding such Defense, (B) the Indemnifying Party
will keep the Claiming Party reasonably informed of all matters material to such
Defense and Third-Party Claim at all stages thereof, (C) the Claiming Party will
not (and will cause its Other Indemnified Persons not to) admit Liability with
respect to, or compromise or settle, such Third-Party Claim without the
Indemnifying Party’s prior written consent (which consent will not be
unreasonably withheld), (D) there will be no compromise or settlement of such
Third-Party Claim without the consent of the Claiming Party (which consent will
not be unreasonably withheld) and (E) the Indemnifying Party’s election to
conduct the Defense of such Third-Party Claim will conclusively establish the
Indemnifying Party’s obligation to indemnify the Claiming Party with respect to
such Third-Party Claim hereunder.
 
 
 
(3)     Indemnifying Party Does Not Conduct Defense. If the Indemnifying Party
does not have the option to conduct the Defense of such Third-Party Claim or
does not validly elect such option or does not preserve such option (including
by failing to commence such Defense within 10 days following receipt of such
Initial Claim Notice or within the shorter period, if any, during which a
Defense must be commenced for the preservation of rights), then the Claiming
Party may conduct the Defense of such Third-Party Claim in any manner that the
Claiming Party reasonably deems appropriate, at the expense of the Indemnifying
Party (subject to the other limitations of this Article 7), and the Claiming
Party will have the right to compromise or settle such Third-Party Claim without
the consent of the Indemnifying Party.
 
  
 
7.6     Right of Set Off. Each of Buyer and Buyer’s Other Indemnified Persons
(each, a “Setting Off Party”) will have the right to set off and retain any
amount to which such Setting Off Party may be entitled from any other Party (the
“Owing Party”), including under this Agreement or any other Contract, against
any amount otherwise payable by such Setting Off Party to such Owing Party. In
addition, if a Setting Off Party has delivered notice of any claim or claims for
indemnification under this Agreement and final resolution (whether by consent,
order, judgment, decree, settlement, arbitration award or otherwise) and payment
in full of such claims has not occurred as of the due date of any payment under
Section 2.3, then such Setting Off Party shall have the right (but not the
obligation) to withhold out of such payment under Section 2.3 an amount equal to
such Setting Off Party’s good faith estimate of the amount of Losses anticipated
to be incurred with respect to such claims. After the final resolution and
payment in full of all such claims, Buyer will pay any remaining amounts owed to
the Seller under Section 2.3 (after setting off any amounts owed by the Seller
as contemplated by this Section 7.6). The exercise of or failure to exercise
such right of set off will not constitute an election of remedies or limit in
any manner the enforcement of any other remedy that may be available to a Party.
Nothing in this Section 7.6 shall limit Buyer’s or any of Buyer’s Other
Indemnified Person’s right to proceed directly against the Seller for the
collection of any Losses even before exercising their rights in this
Section 7.6.
 
 
 
 

 
 
 
ARTICLE 8
 
CERTAIN GENERAL TERMS AND OTHER AGREEMENTS
 
 
 
8.1     Notices. All notices or other communications required or permitted to be
given hereunder will be in writing and will be (a) delivered by hand, (b) sent
by United States registered or certified mail or (c) sent by nationally
recognized overnight delivery service for next Business Day delivery, in each
case as follows:
 
 
 
 
 
 
 
(1)     if to the Buyer, to:
 
IOTA Communications, Inc.
540 Union Square
New Hope, Pennsylvania 18938
Attention: Chief Executive Officer
with a copy to:
 
Lucosky Brookman LLP
101 Wood Avenue South
5th Floor
Iselin, New Jersey 08830
Attention: Scott Rapfogel
 
(2)     if to Buyer, to:
 
Link Labs, Inc.
130 Holiday Court
Suite 100
Annapolis, Maryland 21401
Attention: Chief Executive Officer
with a copy to:
 
Morgan, Lewis and Bockius LLP
1111 Pennsylvania Avenue, NW
Washington, DC 20004
Attention: Andrew M. Ray

 
 
Such notices or communications will be deemed given (A) if so delivered by hand,
when so delivered, (B) if so sent by mail, three Business Days after mailing, or
(C) if so sent by overnight delivery service, one Business Day after delivery to
such service. A Party may change the address to which such notices and other
communications are to be given by giving each other Party notice in the
foregoing manner.
 
 
 
 

 
 
 
8.2     Expenses. Except as is expressly stated otherwise herein, each Party
will bear its own costs and expenses incurred in connection with the
transactions contemplated herein.
 
 
 
8.3     Interpretation; Construction. In this Agreement:
 
 
 
(a)     the table of contents and headings are for convenience of reference only
and will not affect the meaning or interpretation of this Agreement;
 
 
 
(b)     the words “herein,” “hereunder,” “hereby” and similar words refer to
this Agreement as a whole (and not to the particular sentence, paragraph or
Section where they appear);
 
 
 
(c)     terms used in the plural include the singular, and vice versa, unless
the context clearly requires otherwise;
 
 
 
(d)     unless expressly stated herein to the contrary, reference to any
document means such document as amended or modified and as in effect from time
to time in accordance with the terms thereof;
 
 
 
(e)     unless expressly stated herein to the contrary, reference to any
Applicable Law means such Applicable Law as amended, modified, codified,
replaced or reenacted, in whole or in part, and as in effect from time to time,
including any rule or regulation promulgated thereunder;
 
 
 
(f)     the words “including,” “include” and variations thereof are deemed to be
followed by the words “without limitation”;
 
 
 
(g)     “or” is used in the sense of “and/or”; “any” is used in the sense of
“any or all”; and “with respect to” any item includes the concept “of,” “under”
or “regarding” such item or any similar relationship regarding such item;
 
  
 
(h)     unless expressly stated herein to the contrary, reference to a document,
including this Agreement, will be deemed to also refer to each annex, addendum,
exhibit, schedule or other attachment thereto;
 
 
 
 

 
 
 
(i)     unless expressly stated herein to the contrary, reference to an Article,
Section, Schedule or Exhibit is to an article, section, schedule or exhibit,
respectively, of this Agreement;
 
 
 
(j)     all dollar amounts are expressed in United States dollars and will be
paid in cash (unless expressly stated herein to the contrary) in United States
currency;
 
 
 
(k)     when calculating a period of time, the day that is the initial reference
day in calculating such period will be excluded and, if the last day of such
period is not a Business Day, such period will end on the next day that is a
Business Day;
 
 
 
(l)     with respect to all dates and time periods in or referred to in this
Agreement, time is of the essence; and
 
 
 
(m)     the Parties participated jointly in the negotiation and drafting of this
Agreement and the documents relating hereto, and each Party was (or had ample
opportunity to be) represented by legal counsel in connection with this
Agreement and such other documents and each Party and each Party’s counsel has
reviewed and revised (or had ample opportunity to review and revise) this
Agreement and such other documents; therefore, if an ambiguity or question of
intent or interpretation arises, then this Agreement and such other documents
will be construed as if drafted jointly by the Parties and no presumption or
burden of proof will arise favoring or disfavoring any Party by virtue of the
authorship of any of the terms hereof or thereof.
 
 
 
8.4     Parties in Interest; No Third-Party Beneficiaries. There is no
third-party beneficiary hereof and nothing in this Agreement (whether express or
implied) will or is intended to confer any right or remedy under or by reason of
this Agreement on any Person (including any employee), except each Party and
their respective permitted successors and assigns.
 
 
 
8.5     Governing Law. This Agreement will be construed and enforced in
accordance with the substantive laws of the State of Delaware without reference
to principles of conflicts of law.
 
 
 
8.6     Jurisdiction, Venue and Waiver of Jury Trial. EACH PARTY HEREBY
IRREVOCABLY SUBMITS TO THE EXCLUSIVE JURISDICTION OF ANY STATE OR FEDERAL COURT
SITTING IN THE STATE OF DELAWARE, IN ANY PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT AND TO THE RESPECTIVE COURT TO WHICH AN APPEAL OF THE
DECISIONS OF ANY SUCH COURT MAY BE TAKEN, AND EACH PARTY AGREES NOT TO COMMENCE,
OR COOPERATE IN OR ENCOURAGE THE COMMENCEMENT OF, ANY SUCH PROCEEDING, EXCEPT IN
SUCH A COURT. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
DO SO, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE THEREIN OF SUCH A
PROCEEDING. EACH PARTY HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH
PROCEEDING WILL BE CONCLUSIVE AND MAY BE ENFORCED IN ANY JURISDICTION BY SUIT ON
THE JUDGMENT OR BY ANY OTHER MANNER PROVIDED BY APPLICABLE LAW. EACH PARTY
HEREBY EXPRESSLY WAIVES ANY RIGHT IT MAY HAVE TO A JURY TRIAL IN ANY SUCH
PROCEEDING.
 
 
 
 

 
 
 
8.7     Entire Agreement; Amendment; Waiver. This Agreement, including the
Schedules, Exhibits and the Ancillary Documents, constitutes the entire
Agreement between the Parties pertaining to the subject matter herein and
supersedes any prior representation, warranty, covenant or agreement of any
Party regarding such subject matter. No supplement, modification or amendment
hereof will be binding unless expressed as such and executed in writing by each
Party (except as contemplated in Section 8.9). Except to the extent as may
otherwise be stated herein, no waiver of any term hereof will be binding unless
expressed as such in a document executed by the Party making such waiver. No
waiver of any term hereof will be a waiver of any other term hereof, whether or
not similar, nor will any such waiver be a continuing waiver beyond its stated
terms. Except to the extent as may otherwise be stated herein, failure to
enforce strict compliance with any term hereof will not be a waiver of, or
estoppel with respect to, any existing or subsequent failure to comply.
 
 
 
8.8     Assignment; Binding Effect. Neither this Agreement nor any right or
obligation hereunder will be assigned, delegated or otherwise transferred (by
operation of law or otherwise) by any Party without the prior written consent of
each other Party (which consent will not be unreasonably withheld), except that
each Party will have the right to assign or otherwise transfer this Agreement or
any right hereunder or delegate any obligation hereunder to (a) a Person that
does all of the following: (1) acquires or otherwise succeeds to all or
substantially all of such Party’s business and assets; (2) assumes all of such
Party’s obligations hereunder or such Party’s obligations hereunder that arise
after such assignment, delegation or transfer; and (3) agrees to perform or
cause performance of all such assumed obligations when due; or (b) any of its
Affiliates; provided that no such assignment, delegation or transfer under
clause (a) or (b) above will relieve the assigning, delegating or transferring
Party of any obligation hereunder. This Agreement will be binding on and inure
to the benefit of the respective permitted successors and assigns of the
Parties. Any purported assignment, delegation or other transfer not permitted by
this Section 8.8 is void.
 
 
 
8.9     Severability; Blue-Pencil. The terms of this Agreement will, where
possible, be interpreted and enforced so as to sustain their legality and
enforceability, read as if they cover only the specific situation to which they
are being applied and enforced to the fullest extent permissible under
Applicable Law. If any term of this Agreement is determined by a court of
competent jurisdiction to be invalid, illegal or incapable of being enforced
(including any term in Section 5.7), then all other terms of this Agreement will
nevertheless remain in full force and effect, and such term automatically will
be amended so that it is valid, legal and enforceable to the maximum extent
permitted by Applicable Law, but as close to the Parties’ original intent as is
permissible.
 
 
 
8.10     Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together will constitute one
and the same instrument.
 
 
 
 

 
 
 
8.11     Disclosure Schedules. Nothing in any Schedule will be adequate to
disclose an exception to a representation or warranty in this Agreement, unless
such Schedule identifies the specific representation or warranty to which it
applies. Additionally, the mere listing (or inclusion of a copy) of an item is
not adequate to disclose an exception or other response to a representation or
warranty in this Agreement, except to the extent such representation or warranty
only pertains to the existence of such item itself. Disclosure of any matter in
and Schedule shall not constitute an expression of a view that such matter is
material or is required to be disclosed pursuant to this Agreement. To the
extent that any representation or warranty set forth in this Agreement is
qualified by the materiality of the matter(s) to which the representation or
warranty relates, the inclusion of any matter in any Schedule does not
constitute a determination by the party delivering such disclosure that such
matter is material.
 
 
 
ARTICLE 9
 
CERTAIN DEFINITIONS
 
 
 
“Acquired Assets” is defined in Section 1.1(a).
 
 
 
“Affiliate” means, with respect to any Person, any other Person that directly,
or indirectly through one or more intermediaries, controls, is controlled by or
is under common control with, such Person. For purposes of this definition,
“control,” “controlled by” and “under common control with,” as applied to any
Person, means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of that Person, whether
through the ownership of voting securities, by Contract or otherwise.
 
 
 
“Agreement” is defined in the first paragraph of this Agreement.
 
 
 
“Ancillary Document” means the Bill of Sale and the Officer’s Certificate.
 
  
 
“Applicable Law” means any applicable provision of any constitution, treaty,
statute, law (including the common law), rule, regulation, ordinance, code or
order enacted, adopted, issued or promulgated by any Governmental Authority.
 
  
 
“Bill of Sale” is defined in Section 6.2(a).
 
 
 
“Business” is defined in the Recitals.
 
 
 
 

 
 
 
“Business Day” means any day, other than a Saturday or Sunday and other than a
day that banks in the State of Delaware are generally authorized or required by
Applicable Law to be closed.
 
 
 
“Buyer” is defined in the first paragraph of this Agreement.
 
 
 
“Cap” is defined in Section 7.3(b).
 
 
 
“Claiming Party” is defined in Section 7.5(a).
 
 
 
“Closing” is defined in Section 6.1.
 
 
 
“Closing Date” is defined in Section 6.1.
 
 
 
 “Code” means the Internal Revenue Code of 1986, as amended.
 
 
 
 “Computer System” is defined in Section 3.26(a).
 
 
 
“Consent” is defined in Section 3.2(c).
 
 
 
“Contract” means any contract, agreement, purchase order, warranty or guarantee,
license, use agreement, lease (whether for real estate, a capital lease, an
operating lease or other), instrument or note, in each case that creates a
legally binding obligation, and in each case whether oral or written.
 
 
 
“Defense” means legal defense (which may include related counterclaims)
reasonably conducted by reputable legal counsel of good standing selected with
the written consent of the Claiming Party (which consent will not be
unreasonably withheld).
 
 
 
“Encumbrance” means any mortgage, claim, pledge, security interest, charge,
lien, option or other right to purchase, restriction or reservation or any other
encumbrance whatsoever.
 
 
 
 

 
 
 
“Enforcement Limitation” means any applicable bankruptcy, reorganization,
insolvency, moratorium or other similar Applicable Law affecting creditors’
rights generally and principles governing the availability of equitable
remedies.
 
 
 
“Environmental Law” means any applicable federal, state or local law or other
legal requirement relating to pollution or protection of the environment,
including any law relating to any emission, discharge, release or possible
release of any pollutant, contaminant, hazardous or toxic material, substance or
waste into air, surface water, groundwater or land, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of any pollutant, contaminant or hazardous or toxic
material, substance or waste.
 
 
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
 
  
 
“Governmental Authority” means any: (a) nation, state, county, city, district or
other similar jurisdiction of any nature; (b) federal, state, local or foreign
government; (c) governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, commission, bureau, instrumentality,
department, official, entity, court or tribunal); (d) multi-national
organization or body; or (e) body or other Person entitled by Applicable Law (or
by Contract with the Parties) to exercise any arbitrative, administrative,
executive, judicial, legislative, police, regulatory or Taxing authority or
power.
 
   
 
“Indemnifying Party” is defined in Section 7.5(a).
 
 
 
“Initial Claim Notice” is defined in Section 7.5(a).
 
  
 
“Intellectual Property” means, in any jurisdiction in the world, any:
(a) invention (whether patentable or unpatentable and whether or not reduced to
practice) or improvement thereto, patent, patent application or patent
disclosure, together with any reissuance, continuation, continuation-in-part,
revision. extension or reexamination thereof; (b) trademark, service mark, trade
dress, logo, slogan, trade name, entity name, internet domain name or right in
any telephone number, together with any translation, adaptation, derivation or
combination thereof (and including any goodwill associated therewith);
(c) copyrightable work or copyright; (d) mask work; (e) trade secret or
confidential business information (including any idea, research or development,
know-how, formula, composition, manufacturing or production process or
technique, technical data, design, drawing, specification, customer or supplier
list, pricing or cost information or business or marketing plan or proposal);
(f) computer software (including source code, executable code, data, database or
related documentation); (g) advertising or promotional material; (h) other
proprietary right or other intangible asset; (i) copy or tangible embodiment of
any of the foregoing (in whatever form or medium); or (j) application,
registration or renewal regarding any of the foregoing.
 
  
 
 

 
 
 
“IRS” means the United States’ Internal Revenue Service.
 
 
 
“Knowledge” means, (a) with respect to an individual, the actual knowledge of
such individual and what such individual should have known after a reasonable
investigation; and (b) with respect to a Person other than an individual, the
actual knowledge of any individual who is serving as a director or officer (or
similar executive) of such Person and what any such individual should have known
after a reasonable investigation.
 
 
 
“Liability” means any liability or obligation of any kind or nature (whether
known or unknown, asserted or unasserted, absolute or contingent, accrued or
unaccrued, liquidated or unliquidated, or due or to become due).
 
 
 
“Loss” means any claim, demand, loss, fine, interest, penalty, assessment, cost
or expense (including reasonable attorneys’ fees or expenses), damage or any
other Liability.
 
  
 
“Malicious Instructions” is defined in Section 3.26(b).
 
 
 
“Material Adverse Effect” means, with respect to any business or Person (as
applicable), any incident, condition, change, effect or circumstance that,
individually or when taken together with all such incidents, conditions,
changes, effects or circumstances in the aggregate, (a) has had or would
reasonably be expected to have a material adverse effect on such business or on
the business, operations, condition (financial or otherwise), properties,
Liabilities, results of operations or prospects of such Person and its
Subsidiaries, or any of them taken individually (other than (1) changes in
economic conditions generally in the United States or (2) conditions generally
affecting any of the industries in which such business or such Person
participates; provided that with respect to clauses (1) and (2), the changes or
conditions do not have a materially disproportionate effect (relative to other
participants in such industries)) or (b) materially and adversely affects the
ability of the Seller to consummate the transactions contemplated herein.
 
 
 
 “Non-Compete Period” is defined in Section 5.7(a).
 
 
 
 “Officer’s Certificate” is defined in Section 6.2(c).
 
 
 
 

 
 
 
“Order” means any order, writ, injunction, decree, judgment, award or
determination of or from, or Contract with, any Governmental Authority or
similar binding decision of any arbitration (or similar Proceeding).
 
 
 
“Ordinary Course of Business” means, with respect to a Person, the ordinary and
usual course of normal day-to-day operations of such Person, consistent with
such Person’s past practice.
 
  
 
“Organizational Document” means, for any Person: (a) the articles or certificate
of incorporation, formation or organization (as applicable) and the by-laws or
similar governing document of such Person; (b) any limited liability company
agreement, partnership agreement, operating agreement, stockholder agreement,
voting agreement, voting trust agreement or similar document of or regarding
such Person; (c) any other charter or similar document adopted or filed in
connection with the incorporation, formation, organization or governance of such
Person; (d) any Contract regarding the governance of such Person or the
relations among any of its equity holders with respect to such Person; or
(e) any amendment to any of the foregoing.
 
 
 
“Other Indemnified Person” means, for any Person, such Person’s Affiliates and
each of such Person’s and each of such Affiliate’s stockholders, officers,
directors, partners, members, governors, managers, and permitted successors and
assigns.
 
 
 
“Party” means the Buyer and the Seller.
 
 
 
 “Permit” means any license, permit, registration or similar authorization from
a Governmental Authority.
 
 
 
“Permitted Encumbrance” means any: (a) Encumbrance for any Tax, assessment or
other governmental charge that is not yet due and payable or that may thereafter
be paid without penalty; or (b) mechanic’s, materialmen’s, landlord’s or similar
Encumbrance arising or incurred in the Ordinary Course of Business of the
applicable Person that secures any amount that is not overdue.
 
 
 
“Person” means any individual, partnership, corporation, limited liability
company, association, joint stock company, trustee or trust, joint venture,
unincorporated organization or any other business entity or association or any
Government Authority.
 
 
 
 

 
 
 
“Proceeding” means any action, arbitration, audit, examination, claim, demand,
grievance, complaint, hearing, inquiry, investigation, litigation, proceeding or
suit (whether civil, criminal or administrative), in each case that is
commenced, brought, conducted or heard by or before, or otherwise involving, any
Governmental Authority or arbitrator.
 
 
 
“Proprietary Information Technology System” is defined in Section 3.26(a).
 
 
 
 “Purchase Price” is defined in Section 2.1.
 
 
 
“Records” means books, records, manuals or other materials or similar
information (including customer records, personnel or payroll records,
accounting or Tax records, purchase or sale records, price lists,
correspondence, quality control records or research or development files).
 
  
 
“SEC” means the U.S. Securities and Exchange Commission.
 
 
 
“Seller” is defined in the first paragraph of this Agreement.
 
 
 
“Special Representation” is defined in Section 7.1(f).
 
 
 
“Subsidiary” means, with respect to any Person, any other Person of which at
least a majority of the securities or other interests, having by their terms
ordinary voting power to elect a majority of the board of directors of such
other Person (or others performing similar functions with respect to such other
Person), is directly or indirectly owned or controlled by such first Person or
by any one or more of such first Person’s Subsidiaries.
 
  
 
“Tax” means any federal, state, local or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental (including taxes under section 59A of the Code),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated or other tax of any kind whatsoever, including any interest, fine,
penalty or similar addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax Liability of
any other Person.
 
 
 
 

 
 
 
“Tax Return” means any return, declaration, report, filing, claim for refund or
information return or statement relating to any Tax, including any schedule or
attachment thereto and including any amendment thereof.
 
 
 
“Third-Party Claim” is defined in Section 7.5(a).
 
 
 
“Threatened” means, with respect to any matter, that a demand, notice or
statement has been made or given, in writing, that such matter is being or will
be, or that circumstances exist that would lead a reasonably prudent Person to
conclude that such matter could be asserted, commenced, taken or otherwise
pursued, including if conditioned upon certain events occurring or not
occurring.
 
 
 
“Threshold” is defined in Section 7.3(a).
 
 
 
“Transaction Confidentiality Agreement” is defined in Section 5.3(d).
 
 
 
“Transfer Tax” means any sales, use, value-added, business, goods and services,
transfer (including any stamp duty or other similar tax chargeable in respect of
any instrument transferring property, including motor vehicles), documentary,
conveyancing or similar tax or expense or any recording fee, in each case that
is imposed as a result of any transaction contemplated herein, together with any
penalty, interest and addition to any such item with respect to such item.
 
 
 
 
 
*     *     *     *     *
 
  
 
IN WITNESS WHEREOF, each Party has executed this Asset Purchase Agreement
effective as of the date first written above.
 
 
 
 
SELLER:
 
LINK LABS, INC.
 
 
 
By:  /s/ Robert Proctor 
Name: Robert Proctor
Title: Chief Executive Officer
 
 
BUYER:
 
IOTA COMMUNICATIONS, INC.
 
 
 
By:   /s/ Terrence DeFranco 
Name: Terrence DeFranco
Title: Chief Executive Officer

 
 
 
 
Asset Purchase Agreement
 
 
 
 

 
 
 
 SCHEDULES
 
 
 
 
 
  Schedule 3.1                                            
Organization and Good Standing
 
  Schedule 3.2(c)                                            
Consents
 
  Schedule 3.4                                            
Compliance with Law
 
  Schedule 3.6(a)                                 
Intellectual Property
 
  Schedule 3.6(c)                                 
Intellectual Property
 
  Schedule 3.6(d)                                 
Intellectual Property
 
  Schedule 3.10                                            
Computer Systems
 
  Schedule 3.11                                            
Data and Privacy
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
EXHIBITS
 
 
 
Exhibit A – Purchase Intellectual Property
 
 
 
Exhibit B – Brian Ray Employment Agreement
 
 
 
Exhibit C – Form of License Agreement
 
 
 
Exhibit 6.2(a) – Form of Bill of Sale (First Closing)
 
 
 
Exhibit 6.2(c) – Form of Bill of Sale (Final Closing)
 
 
 
Exhibit 6.3(b) – Forms of Promissory Notes
 
 
 
 
 
 
 
 
 
 

 
Schedule 3.1
 
 
 
Organization and Good Standing
 
 
 
Seller is qualified in the following jurisdictions:
 
●
Delaware
●
Maryland
 
 
Directors and Officers of the Seller are as follows:
 
●
Brian Ray – Director, Secretary
●
Robert Proctor – Director, Chief Executive Officer
●
Christopher College - Director
●
Anthony Rickert – Director
 
 
 
 

 
Schedule 3.2(c)
 
 
 
Consents
 
 
 
●
Resolutions of the Board of Directors of the Seller dated September 3, 2019
authorizing the transactions contemplated by the Asset Purchase Agreement.
 
●
Note: For the avoidance of doubt, Seller has affirmatively obtained the consent
of its shareholders to the transactions contemplated by the Asset Purchase
Agreement, but, consistent with Section 3.16, such consent is not required.
 
 
 
 
 
 
 
 
 

 
Schedule 3.4
 
 
 
Compliance with Law
 
 
 
●
NONE
 
 
 

 
Schedule 3.6(a)
 
 
 
Intellectual Property
 
 
 
Purchased Intellectual Property
 
 
 
●
U.S. Patent No. 9 253,727 - Adaptive Transmission Energy Consumption
●
U.S. Patent No. 9,860,882 - Variable Uplink-Downlink Boundary
●
U.S. Patent No. 9 660,768 - Dense Acknowledgement Broadcast/Multicast
●
U.S. Patent No. 10,070,479 - Apparatuses and methods providing control of data
usage and power consumption on cellular networks
 
Purchased Software
 
 
 
●
Conductor platform modified for provisioning and managing the Iota Link system.
●
Iotalink drivers, firmware, embedded software, and Linux kernel.
●
Hardware designs for Iotalink basestation, Iotalink module, and BLE bridge
●
Iotalink module test station design, firmware, and software.
 
 
 

 
Schedule 3.6(c)
 
 
 
Intellectual Property
 
 
 
●
NONE
 
 
 

 
 
 
Schedule 3.6(d)
 
 
 
Intellectual Property
 
 
 
●
All employees of the Seller have executed a copy of the Employee
Confidentiality, Trade Secrets, Non-Compete and Ownership of Inventions
Agreement in the following form:
 
 
 
EMPLOYEE CONFIDENTIALITY, TRADE SECRETS, NON-COMPETE AND OWNERSHIP OF INVENTIONS
AGREEMENT
 
 
I, ______________________(who, together with my heirs, executor, personal
representative and assigns is referred to as the “Employee”), am or am about to
be employed by Link Labs, Inc., a Delaware Corporation (which, together with its
subsidiaries and affiliates, is referred to as the “Company”).
 
 
In consideration of the Employee’s employment by the Company, and the
compensation and benefits incident thereto, in consideration of the Employee’s
receipt of a salary increase or other compensation and intending to be legally
bound, the Employee and the Company hereby agree as follows:
 
 
1.         
Definitions.
 
 
(a)         
The term “Confidential Information” includes all information, which is
proprietary to the Company or proprietary to others and entrusted to the
Company, whether or not constituting Trade Secrets. Confidential Information
includes but is not limited to information relating to business plans and to
business as conducted or anticipated to be conducted, and relating to past,
current or anticipated products or services. Confidential Information also
includes but is not limited to technical notebook records; patent applications;
machine, equipment, process and product designs, including any drawings and
descriptions thereof; unwritten knowledge and “know-how”; formulae; operating
instructions; training manuals; Company computer programs and print-outs;
production and development processes and costs thereof; raw material costs;
selling costs; delivery costs; production schedules; customer lists; customer
buying and other customer-related records; names and addresses of suppliers and
vendors; tax and financial information; mailing lists; product sales records;
territory listings; market surveys; marketing plans; long-range plans; salary
information; contracts; and correspondence.
 
 
 
         (b) "Copyright Work" means any work of authorship, including computer
software, which the Employee prepared alone or with others within the scope of
the Employee’s employment relating to the subject matter of the Employee’s
employment.
 
 
 
 
 

 
 
 
      (c) The term “Employee” refers to either the masculine or the feminine, as
appropriate.
 
 
 
(d) "Invention" means any new or useful discovery or improvement relating to any
technology, article, product, formula, composition of manner, process,
information system, computer hardware or software, computer application, or
computer code in source or object form, design, device, material, or machinery,
whether or not patentable, and all related know-how, and any trademark or
service mark, made or conceived by the Employee alone or with others, (i) during
the period of the Employee’s employment with the Company which directly or
indirectly relates to the past, present or anticipated business affairs of the
Company at the time of the conception or results from or is suggested by any
work which the Employee has done or may do for the Company or (ii) within one
(1) year after termination of the Employee’s employment with the Company which
is derived from Confidential Information, Trade Secrets or Copyright Work.
 
(e)                 
The term “Term of Employment” refers to the period or periods during which the
Employee is employed by the Company.
 
(f)                 
“Trade Secret" means information, including without limitation, any formula,
pattern, drawing, compilation, program, device, method, technique, computer
security information, process, cost data, supplier lists or product or related
information or an Invention, directly or indirectly related to the past, present
or anticipated business affairs of the Company, that derives value, actual or
potential, from not being generally known to the public or to other persons who
can obtain value from its disclosure or use and is the subject of efforts that
are reasonable under the circumstances to maintain such secrecy.
 
 
2.         
Confidential Information. The Employee will not, directly or indirectly, during
or at any time after the Term of Employment, use for himself or others, or
disclose to others, any Confidential Information, whether or not conceived,
developed or perfected by the Employee and no matter how it became known to the
Employee, unless the Employee first secures the written consent of the Company
to such disclosure or use, or until the same shall have lawfully become a matter
of public knowledge. Employee will use reasonable and prudent care to safeguard
and protect and prevent the unauthorized use and disclosure of Confidential
Information. The obligations contained in this Section, except as provided
herein, will survive for as long as the Company in its sole judgment considers
the information to be Confidential Information.
 
 
3.         
Non-Competition. In consideration of the Employee’s employment or continued
employment and the confidential information, training, and access to customer
relationships to be provided by the Company to the Employee, the Employee will
not, either during employment with Employer or for a period of one year
thereafter, directly or indirectly, for himself/herself or any third party: (a)
accept employment or engage in any business or activity which is directly in
competition with the Company; (b) solicit any current customer or potential
customer of the Company identified during the course of the Employee’s
employment with the Company for the purpose of providing products or services
substantially similar to those offered by the Company, or otherwise divert or
attempt to divert any existing business of the Company; or (c) solicit, induce,
recruit, or cause another person in the employ of the Company to terminate
his/her employment for the purpose of joining, associating or becoming employed
with, or hire such person on behalf of, any business or activity which is in
competition with any products and/or services sold, marketed, or provided by the
Company. The geographical area to which this non-competition agreement applies
is the United States of America (“USA”) and any country outside the USA in which
the Company currently solicits or conducts business and/or with respect to which
the Company has expended resources in planning to solicit or conduct business
during the Employee’s employment and for a period of one year after Employee
leaves employment with Company. Both parties agree that the time and scope of
this Non-Competition agreement are reasonable. If a court finds the time and/or
scope of this Non-Competition provision unreasonable, it should reasonably
modify the agreement to protect the Company to the maximum extent permitted by
law.
 
 
 

 
 
 
 
4.         
Return of Records and of Employer’s Property. Upon termination of employment, or
at any other time upon request, the Employee will promptly deliver to the
Company all Company property, including any and all documents and records
(whether in paper, fiche, disc, electronic, computer or any other form) which
are in the Employee’s possession or under the Employee’s control and which
pertain to the Company, any of its activities or any of the Employee’s
activities in the course of the Employee’s employment. Such documents and
records include but are not limited to technical notebook records, technical
reports, patent applications, drawings, reproductions, process or design
disclosure information, models, schedules, lists of customers and sales, sales
records, sales requests, lists of suppliers, plans, correspondence and all
copies thereof. The Employee will not retain or deliver to any third person
copies of any such documents or records or any Confidential Information.
Employee acknowledges that all such items, including Employee’s own notes, are
the property of Company, though they may be entrusted to Employee on a temporary
basis.
 
 
5.         
Ownership of Rights.                                           
The Company shall own any Confidential Information, Invention or Trade Secret.
The Company shall be (i) the owner and author of any Copyright Work and (ii) the
owner and the author of any other work that constitutes "work made for hire"
under the copyright law or relates to the subject matter of the Employee’s
employment. The Company's ownership rights under this Agreement shall be in
addition to the Company's common law rights. If in the course of my employment
with the Company, I incorporate into a Company product, process or machine a
prior invention (listed by me under Section 6(a)) that is owned by me or in
which I have an interest, the Company is hereby granted and shall have a
nonexclusive, royalty-free, irrevocable, perpetual, worldwide license to make,
have made, modify, use and sell such prior invention as part of or in
combination with such product, process or machine. I further agree that I will
not use or disclose proprietary information, trade secrets or intellectual
property belonging to any former employer, or other person to whom I have an
obligation of confidentiality, on behalf of the Company.
 
 
 
6.         
Assignments/Applications. Upon the request of the Company at any time during or
after the Employee’s employment, the Employee will, at the Company's expense
(but with no further remuneration to the Employee): (a) promptly assign to the
Company or its designee any right, title or interest the Employee may have in
and to any Confidential Information, Trade Secret, Invention (and all patents
arising therefrom) or Copyright Work; (b) promptly and fully assist the Company
in the preparation and filing of any patent, copyright, trademark or other
application for the protection of any Invention or Copyright Work, and (c)
promptly sign all lawful papers, take all lawful oaths and do all lawful acts
requested by the Company in connection with the protection of any Confidential
Information, Trade Secrets, Invention or Copyright Work. I agree that I will
promptly make full written disclosure to the Company, will hold in trust for the
sole right and benefit of the Company, and hereby assign to the Company, or its
designee, all my right, title, and interest in and to any and all inventions,
original works of authorship, developments, concepts, improvements or trade
secrets, whether or not patentable or registrable under copyright or similar
laws, which I may solely or jointly conceive or develop or reduce to practice,
or cause to be conceived or developed or reduced to practice, during the period
of time I am in the employ of the Company. If the Company is unable because of
my mental or physical incapacity or for any other reason to secure my signature
to apply for or to pursue any application for any United States or foreign
patents or copyright registrations covering Inventions or original works of
authorship assigned to the Company, then I hereby irrevocably designate and
appoint the Company and its duly authorized officers, agents, or its designee as
my agent and attorney in fact, to act for and in my behalf and stead to execute
and file any such applications and to do all other lawfully permitted acts to
further the prosecution and issuance of letters patent or copyright
registrations thereon with the same legal force and effect as if executed by me.
 
 
 
 
 

 
 
 
7. Disclosure of Inventions.
 
 
 
(a)              Employee represents that there are no unpatented inventions
made or conceived by Employee before entering into employment with the Company
that are related to the Company’s past, present or anticipated future business
affairs except those listed below, which inventions (if demonstrated to have
been so made or conceived) are excluded from this Agreement except as described
under Section 4.
 
 
 
        Patent or Patent App.
No.                                                         
Filing Date Assignee/Assignment
 
     1.
 
     2.
 
     3.
 
     4.
 
     5.
 
     6.
 
     7.
 
     8.
 
     9.
 
   10.
 
 
 
(b)              Employee agrees to disclose all inventions made solely by
Employee or jointly with others during or within one (1) year after Employee’s
employment, which Employee believes are not Inventions as defined in this
Agreement.
 
 
 
(c)              The Company agrees to receive and review the disclosures made
by Employee pursuant to this Section 6 in confidence.
 
 
 
8.         
Specific Performance and Other Remedies. Employee acknowledges and agrees that
the Company has no adequate remedy at law for a breach or threatened breach of
any of the provisions of this Agreement, and, in recognition of this fact,
Employee agrees that, in the event of such a breach or threatened breach, the
Company will suffer irreparable harm that cannot be adequately compensated by
money damages. Employee agrees that, in addition to any remedies at law, the
Company, without posting any bond and without notice to the Employee, shall be
entitled to obtain equitable relief in the form of specific performance, a
temporary restraining order, a temporary or permanent injunction or any other
equitable remedy which may then be available. Nothing in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies at law or
in equity that it may have or any other rights that it may have under any other
agreement. Employee expressly waives any claim or defense that the Company has
an adequate remedy at law or in damages.
 
 
 
 
 

 
 
 
9.         
No Contract of Employment. This Agreement does not constitute a contract of
employment. The Employee understands that no manager or representative of the
Company, other than a corporate officer of the Company, has any authority to
enter into any agreement for employment for any specified period of time, or to
make any agreement contrary to the foregoing, and that any such agreement must
be in writing. This Agreement does not constitute a waiver by Employee of any
rights Employee may have under law concerning termination of employment.
 
 
 
10.                 
Voluntary Agreement. The Employee hereby acknowledges that Employee has had the
opportunity to discuss with a responsible representative of the Company any
questions Employee may have regarding this Agreement, that Employee fully
understands its provisions, and that Employee has signed it of his own free
will.
 
 
 
11.                 
Enforceability. The Employee agrees that each section of this Agreement shall be
separately enforceable and that the invalidity of one section shall not
constitute a basis for declaring the other sections unenforceable. It is
understood by both parties to this Agreement that the protections to the Company
provided herein are meant for the reasonable protection of the business of the
Company and not to impair the ability of Employee to earn a living. Should any
portion of this Agreement be construed by a court of law or equity as less than
reasonable, the parties agree to the establishment by such court of an
obligation for the protection of Employer’s business that it deems reasonable.
 
 
 
12.           
Choice of Law. This Agreement shall be governed by the laws of the State of
Maryland, without giving effect to that state’s choice of laws principles. The
parties hereto submit to the nonexclusive jurisdiction of the state and federal
courts located in the State of Maryland, U.S.A.
 
 
 
13.         Acknowledgement. Employee acknowledges that he/she has carefully
read and fully understands this Agreement and that he has had sufficient time to
consider the decision whether to sign this Agreement and to seek the advice of
counsel.
 
 
 
______________________
 
Signature
 
 
 
_______________________
 
Print Name
 
 
 
_______________________
 
Date
 
 
 

 
Schedule 3.10
 
 
 
Computer Systems
 
 
 
●
Amazon Web Services
●
Bitbucket
 
 
 

 
Schedule 3.11
 
 
 
Data and Privacy
 
 
 
●
Link Labs Privacy Policy: (as of November 5, 2019. Current policy maintained at
https://www.link-labs.com/privacy-policy)
 
 
Link Labs, Inc. and its subsidiaries (collectively “Link Labs”) are committed to
protecting your privacy and ensuring you have a positive experience on our
websites and in using our products and services (“Solution” or “Solutions”).
This Privacy Statement applies to Link Labs websites that link to this
Statement, but does not apply to those Link Labs websites that have their own
privacy statement. Our personal information handling practices are described
below, in the supplements on the right, and in notices at the point of
collection.
 
 
 
Link Labs complies with the U.S.-E.U. Safe Harbor framework and the U.S.-Swiss
Safe Harbor framework as set forth by the U.S. Department of Commerce regarding
the collection, use, and retention of personal data from European Union member
countries and Switzerland. Link Labs has certified that it adheres to the Safe
Harbor Privacy Principles of notice, choice, onward transfer, security, data
integrity, access, and enforcement. To learn more about the Safe Harbor program,
and to view Link Labs’s certification, please visit the [Safe Harbor site |
http://www.export.gov/safeharbor/].
 
 
 
Collection of Your Personal Information
 
 
 
We will inform you of the purpose for collecting personal information when we
collect it from you and keep it to fulfill the purposes for which it was
collected, as required by applicable laws or for legitimate purposes. “Personal
information” is any information that can be used to identify an individual, and
may include name, address, email address, phone number, or payment card number.
We collect personal information (and engage third parties to collect personal
information to assist us) for a variety of reasons, such as:
 
● Processing your order.
 
● Providing you with a newsletter subscription.
 
● Enabling the use of certain features of our Solutions.
 
● Personalizing your experience.
 
● Managing a job application.
 
 
 
 
 

 
 
 
We and the third parties we engage may combine the information we collect from
you over time and across our websites with information obtained from other
sources. This helps us improve its overall accuracy and completeness, and also
helps us better tailor our interactions with you.
 
 
 
If you choose to provide third party personal information (such as name, email,
and phone number), we will assume that you have the third party’s permission to
provide us with the information. Examples include forwarding reference material
to a friend or job referrals. This information will not be used for any other
purpose.
 
 
 
In some instances, Link Labs may collect non-personal (aggregate or demographic)
data through cookies, web logs, web beacons, and other similar applications.
This information is used to better understand and improve the usability,
performance, and effectiveness of the website. Please read the “Cookies” section
below for more information. In addition, by using some of our Solutions,
anonymous network information may be transmitted to us such as the performance
of the Solution and types of devices attached to the network. With this
information, we can determine how users are interacting with the Solution, to
assist us with improving it, to manage your network, and to provide alerts
through the Solution on available software updates and upgrades.
 
 
 
Uses of Your Personal Information
 
 
 
We will only use your personal information in the way we specified when it was
collected. We will not subsequently change the way your personal information is
used without first asking for your permission. Some of the ways we may use
personal information include:
 
● Delivering a Solution you have requested
 
● Supporting our Solutions
 
● Contacting you for customer satisfaction surveys
 
● Personalizing websites and newsletters to your preferences
 
● Administering and processing your certification exams
 
● Communicating for marketing purposes
 
 
 
 
 

 
 
 
Access to and Accuracy of Your Personal Information
 
 
 
We need your help in keeping your personal information accurate and up to date,
so please notify us of any changes to your personal information. To update your
personal information and communication preferences, Contact us.
 
 
 
We make good faith efforts to honor your reasonable request to access and
correct your data if it is inaccurate, or delete the data if we are not required
to retain it by law or for legitimate purposes. We will respond to your request
to access data within 30 days.
 
 
 
Some Link Labs entities may be considered data controllers from time to time.
With these, you can exercise your rights of access and request corrections or
deactivations under applicable data protection laws.
 
 
 
Your Choices and Selecting Your Communication Preferences
 
 
 
We give you the choice of receiving a variety of information that complements
our Solutions. You can manage your communication preferences and unsubscribe
using one of the following methods:
 
● Each promotional email from us includes instructions on how you can
unsubscribe from that particular mailing.
 
● Send us a message through email or by mail to Link Labs, Inc., Legal
Department, 130 Holiday Ct, Suite 100, Annapolis, MD 21401 USA. Please be sure
to include your name, email address, and specific, relevant information about
the material you no longer wish to receive.
 
 
 
These choices do not apply to the receipt of mandatory service communications
that are considered part of certain Solutions, which you may receive
periodically unless you cancel the Solution in accordance with its terms and
conditions.
 
 
 
Sharing Your Personal Information
 
 
 
We do not sell or share your personal information to third parties for marketing
purposes unless you have granted us permission to do so. We will ask for your
consent before we use or share your information for any purpose other than the
reason you provided it or as otherwise provided by this Privacy Statement. We
may share personal information in the following ways:
 
● Within Link Labs or with any of our worldwide subsidiaries for purposes of
data processing or storage.
 
 
 

 
 
 
● With business partners, service vendors, authorized third-party agents, or
contractors to provide a requested service or transaction. This includes
processing orders and credit card transactions, hosting websites, hosting
seminar registration, and providing customer support. We only provide these
third parties with the minimum amount of personal information necessary to
complete or provide the requested service or transaction. We do not allow third
parties to use your personal information for a different purpose.
 
● To comply with the law or legal process (such as responding to subpoenas or
court orders) and to exercise our legal rights or defend against legal claims.
 
● To investigate, prevent, or take action regarding illegal activities,
suspected or potential fraud, brand protection matters (such as gray market
sales or use of Link Labs’s trademark without a license), situations involving
potential threats to the physical safety of any person, violations of Link Labs’
terms of use, or as otherwise required by law.
 
 
 
Security of Your Personal Information
 
 
 
We are committed to protecting the personal information you share with us and
utilize a combination of industry-standard security technologies, procedures,
and organizational measures to help protect your personal information from
unauthorized access, use, or disclosure. We recommend you to take every
precaution in protecting your personal information when you are on the Internet.
For example, change your passwords often, use a combination of letters and
numbers when creating passwords, and make sure you use a secure browser. When
you enter sensitive information on our forms, we encrypt this data using SSL or
other technologies.
 
 
 
Retention of Personal Information
 
 
 
We will only retain your personal information to fulfill the purposes for which
it was collected or as required for legitimate purposes or permitted by law.
 
 
 
Use of Cookies and other Web Technologies
 
 
 
Like many websites, Link Labs uses automatic data collection tools, such as
cookies, embedded web links, and web beacons. These tools collect certain
standard information that your browser sends to our website such as your browser
type and the address of the website from which you arrived at our website. They
may also collect information about:
 
● Your Internet Protocol (IP) address. This is a number automatically assigned
to your computer whenever you are surfing the web. It allows web servers to
locate and identify your computer, which is a unique address assigned to your PC
by your Internet service provider or information systems department on a TCP/IP
network.
 
 
 

 
 
 
● Clickstream behavior. For example, the pages you view and the links you click.
 
 
 
These tools help make your visit to our website easier, more efficient, and more
valuable by providing you with a customized experience and recognizing you when
you return.
 
 
 
Our website includes widgets, which are interactive mini-programs that run on
our site to provide specific services from another company (such as displaying
the news, opinions, music, and more). Personal information, such as your email
address, may be collected through the widget. Cookies may also be set by the
widget to enable it to function properly. Information collected by this widget
is governed by the privacy policy of the company that created it. Our widget may
have an import contacts feature to help you email your contacts. At your
request, we will search your email address book to help you import your contacts
to our website.
 
 
 
Some web browsers may give you the ability to enable a “do not track” feature
that sends signals to the websites you visit, indicating that you do not want
your online activities tracked. This is different than blocking or deleting
cookies, as browsers with a “do not track” feature enabled may still accept
cookies. There is currently no industry standard for how companies should
respond to “do not track” signals, although one may develop in the future. We do
not respond to “do not track” signals at this time. If we do so in the future,
we will describe how in this Privacy Statement.
 
 
 
Linked Websites
 
 
 
We may provide links to other third-party websites and services that are outside
our control and not covered by this Privacy Statement. We encourage you to
review the privacy statements posted on those websites (and all websites) you
visit.
 
 
 
Forums and Chat Rooms
 
 
 
If you participate in a discussion forum or chat room on a Link Labs website,
you should be aware that the information you provide there will be made broadly
available to others, and can be read, collected, or used by other users of these
forums, potentially inside or outside Link Labs, who have access to that
discussion forum or chat room. This information could also be used to send you
unsolicited messages. Also, please recognize that individual forums and chat
rooms may have additional rules and conditions. Each participant’s opinion on a
forum or chat room is his or her own and should not be considered as reflecting
the opinion of Link Labs. We are not responsible for the personal information or
any other information you choose to submit in these forums.
 
 
 
 
 

 
 
 
Children’s Privacy
 
 
 
Link Labs does not knowingly collect personal information from children under
the age of 13. If we learn that we have collected personal information on a
child under the age of 13, we will delete that data from our systems. Link Labs
encourages parents and guardians to go online with their children. Here are a
few tips to help make a child’s online experience safer:
 
●Teach children never to give personal information (such as name, address, phone
number, school, and other information) unless supervised by a parent or
responsible adult.
 
●Know the sites your children are visiting and which sites are appropriate.
 
●Look for website privacy policies and know how your child’s information is
treated.
 
 
 
For more tips on protecting children’s privacy online, please see FTC website.
 
 
 
Consent to Transfer, Processing and Storage of Personal Information
 
 
 
As Link Labs is a global organization, we may transfer your personal information
to Link Labs in the United States of America, to any Link Labs subsidiary
worldwide, or to third parties acting on our behalf, for the purposes of
processing or storage. By providing any personal information to us, you fully
understand and unambiguously consent to the transfer, processing, and storage of
such information outside of your country of residence where data protection
standards may be different. Our Privacy Statement and our practices are designed
to provide a globally consistent level of protection for personal information
all over the world. This means that even in countries whose laws provide for
less protection for your information, Link Labs will still handle your
information in the manner described here.
 
 
 
Your California Privacy Rights
 
 
 
Residents of the State of California, under California Civil Code § 1798.83,
have the right to request from companies conducting business in California a
list of all third parties to which the company has disclosed personal
information during the preceding year for direct marketing purposes.
Alternatively, the law provides that if the company has a privacy policy that
gives either an opt-out or opt-in choice for use of your personal information by
third parties (such as advertisers) for marketing purposes, the company may
instead provide you with information on how to exercise your disclosure choice
options.
 
 
 
 
 

 
 
 
Link Labs qualifies for the alternative option. We have a comprehensive privacy
statement, and provide you with details on how you may either opt-out or opt-in
to the use of your personal information by third parties for direct marketing
purposes. Therefore, we are not required to maintain or disclose a list of the
third parties that received your personal information for marketing purposes
during the preceding year.
 
 
 
If you are a California resident and request information about how to exercise
your third party disclosure choices, please email us.
 
 
 
How to Contact Us
 
 
 
We value your opinions. Should you have any privacy-related questions or
comments related to this Privacy Statement, please email our privacy team.
 
 
 
Updates to this Link Labs Privacy Statement
 
 
 
We may update this Privacy Statement at any time, so please review it
frequently. If we change our Privacy Statement, we will post the revised version
here, with an updated revision date. If we make significant changes to our
Privacy Statement, we may also notify you by other means prior to the changes
taking effect, such as sending an email or posting a notice on our website.
 
 
 
 
 
 
 

 
Exhibit A
 
 
 
 
 
 
 
Purchased Intellectual Property
 
 
 
U.S. Patent No. 9 253,727 - Adaptive Transmission Energy Consumption
 
U.S. Patent No. 9,860,882 - Variable Uplink-Downlink Boundary
 
U.S. Patent No. 9 660,768 - Dense Acknowledgement Broadcast/Multicast
 
U.S. Patent No. 10,070,479 - Apparatuses and methods providing control of data
usage and power consumption on cellular networks 
 
 
 
 
 
 
 

 
Exhibit B
 
 
 
Brian Ray Employment Agreement
 
See Exhibit 10.2
 
 
 
 
 

 
Exhibit C
 
 
 
License Agreement
 
See Exhibit 10.3
 
 

 
Exhibit 6.2(a)
 
 
 
FORM OF BILL OF SALE
 
THIS AGREEMENT is entered into this _____ day of _________, 2019 (the “Effective
Date”) by and between LINK LABS, INC. (the “Seller”) and IOTA COMMUNICATIONS,
INC. (the “Buyer”).
 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in that certain Asset Purchase Agreement dated [______________], 2019,
by and between Seller and Buyer.
 
The Seller has agreed to sell to the Buyer, and the Buyer has agreed to buy, as
of the Effective Date, all of the Seller’s right, title and interest in and to
the property described on Schedule A (collectively, the “Property”);
 
In consideration of the mutual agreements and releases contained in the
Settlement Agreement between the Buyer and an affiliate of the Seller and other
parties, executed contemporaneously herewith, and for other good and valuable
consideration paid by the Buyer to the Seller (the receipt and sufficiency of
which are hereby acknowledged), the Parties agree as follows, as of the
Effective Date:
 
1.
As of the Effective Date, the Seller hereby sells, assigns, transfers and sets
over unto the Buyer all of the Seller’s right, title and interest in and to the
Property.
 
2.
The Buyer acknowledges the receipt of all such Property in its present state and
condition as of the Effective Date.
 
3.
OTHER THAN AS EXPRESSLY PROVIDED IN THE ASSET PURCHASE AGREEMENT, THE BUYER
ACKNOWLEDGES THAT THE PURCHASE OF THE PROPERTY IS ON AN “AS IS, WHERE IS” BASIS
AND THAT SUCH PURCHASE IS WITHOUT ANY WARRANTY, CONDITION OR REPRESENTATION,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, BY THE SELLER AS TO TITLE, QUALITY,
QUANTITY, FITNESS FOR ANY PARTICULAR PURPOSE OR MERCHANTABILITY OF THE PROPERTY.
 
4.
Except as explicitly set forth herein, nothing in this Bill of Sale shall be
deemed to be an assumption by the Buyer of any liabilities of the Seller. The
Buyer shall be solely responsible for any and all of the following that commence
on or after the Effective Date: claims, liabilities, expenses, suits damages,
losses, penalties, fines, judgments, costs, environmental investigation and
remediation costs and expenses, and all other liabilities whatsoever, including
related attorneys’ fees arising from events, actions, or omissions incurred in
connection with the Property.
 
5.
The Seller agrees to take any and all additional actions and to execute,
acknowledge and deliver any and all documents that the Buyer may reasonably
request in order to effect the intent and purposes of the transactions
contemplated hereby.
 
6.
This Bill of Sale and everything contained herein shall enure to the benefit of
and be binding upon the each of the parties hereto and their respective
successors and assigns.
 
7.
This Bill of Sale shall be construed and enforceable under and in accordance
with the laws of the State of Delaware and each of the Buyer and the Seller
hereby irrevocably attorns to the jurisdiction of the Delaware courts.
 
[Signature Page Follows]
 
 

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Bill of Sale as of the
date first above written.
 
 
LINK LABS, INC.
 
 
IOTA COMMUNICATIONS, INC.
 
By:
 
 
By:
 
 
 
Name:
 
 
Name:
 
 
Title:
 
 
Title:
 

[Signature Page to Bill of Sale]

 
SCHEDULE A
PROPERTY
 
 
 
1.            
All work product, know-how, work in process, developments, and deliverables
related to the Iota Link system under development by Seller, including hardware
designs, firmware, and related documentation;
 
2.            
All work product, know-how, work in process, developments, and deliverables
related to the Conductor system associated with the Iota Link system under
development by Seller prior to transfer of the source code to Iota Link; and
 
3. All software, including source code, that is used in connection with the
development and operation of dedicated network technology using FCC Parts 22,
24, 90 and 101 spectrum for bi-directional wireless data transmission
(collectively, the “Iota Exclusive Business”), including the Conductor platform
modified for provisioning and managing the Iota Link system, for use by Buyer in
furtherance of the Iota Exclusive Business.
 
 
 
 
 
 

 
Exhibit 6.2(c)
 
 
 
FORM OF BILL OF SALE
 
THIS AGREEMENT is entered into this _____ day of _________, 2019 (the “Effective
Date”) by and between LINK LABS, INC. (the “Seller”) and IOTA COMMUNICATIONS,
INC. (the “Buyer”).
 
Capitalized terms used but not otherwise defined herein shall have the meanings
set forth in that certain Asset Purchase Agreement dated [______________], 2019,
by and between Seller and Buyer.
 
The Seller has agreed to sell to the Buyer, and the Buyer has agreed to buy, as
of the Effective Date, all of the Seller’s right, title and interest in and to
the property described on Schedule A (collectively, the “Property”);
 
In consideration of the mutual agreements and releases contained in the
Settlement Agreement between the Buyer and an affiliate of the Seller and other
parties, executed contemporaneously herewith, and for other good and valuable
consideration paid by the Buyer to the Seller (the receipt and sufficiency of
which are hereby acknowledged), the Parties agree as follows, as of the
Effective Date:
 
8.
As of the Effective Date, the Seller hereby sells, assigns, transfers and sets
over unto the Buyer all of the Seller’s right, title and interest in and to the
Property.
 
9.
The Buyer acknowledges the receipt of all such Property in its present state and
condition as of the Effective Date.
 
10.
OTHER THAN AS EXPRESSLY PROVIDED IN THE ASSET PURCHASE AGREEMENT, THE BUYER
ACKNOWLEDGES THAT THE PURCHASE OF THE PROPERTY IS ON AN “AS IS, WHERE IS” BASIS
AND THAT SUCH PURCHASE IS WITHOUT ANY WARRANTY, CONDITION OR REPRESENTATION,
EXPRESS OR IMPLIED, STATUTORY OR OTHERWISE, BY THE SELLER AS TO TITLE, QUALITY,
QUANTITY, FITNESS FOR ANY PARTICULAR PURPOSE OR MERCHANTABILITY OF THE PROPERTY.
 
11.
Except as explicitly set forth herein, nothing in this Bill of Sale shall be
deemed to be an assumption by the Buyer of any liabilities of the Seller. The
Buyer shall be solely responsible for any and all of the following that commence
on or after the Effective Date: claims, liabilities, expenses, suits damages,
losses, penalties, fines, judgments, costs, environmental investigation and
remediation costs and expenses, and all other liabilities whatsoever, including
related attorneys’ fees arising from events, actions, or omissions incurred in
connection with the Property.
 
12.
The Seller agrees to take any and all additional actions and to execute,
acknowledge and deliver any and all documents that the Buyer may reasonably
request in order to effect the intent and purposes of the transactions
contemplated hereby.
 
13.
This Bill of Sale and everything contained herein shall enure to the benefit of
and be binding upon the each of the parties hereto and their respective
successors and assigns.
 
14.
This Bill of Sale shall be construed and enforceable under and in accordance
with the laws of the State of Delaware and each of the Buyer and the Seller
hereby irrevocably attorns to the jurisdiction of the Delaware courts.
 
[Signature Page Follows]
 
 

 
 
 
IN WITNESS WHEREOF the parties hereto have executed this Bill of Sale as of the
date first above written.
 
 
LINK LABS, INC.
 
 
IOTA COMMUNICATIONS, INC.
 
By:
 
 
By:
 
 
 
Name:
 
 
Name:
 
 
Title:
 
 
Title:
 

[Signature Page to Bill of Sale]

 
SCHEDULE A
PROPERTY
 
 
 
1.            
U.S. Patent No. 9 253,727 - Adaptive Transmission Energy Consumption
 
 
 
2.            
U.S. Patent No. 9,860,882 - Variable Uplink-Downlink Boundary
 
 
 
3.            
U.S. Patent No. 9 660,768 - Dense Acknowledgement Broadcast/Multicast
 
 
 
4.            
U.S. Patent No. 10,070,479 - Apparatuses and methods providing control of data
usage and power consumption on cellular networks 
 
 
DB1/ 90146444.1
 

 

 
Exhibit 6.3(b)
 
 
 
Form of Promissory Notes
 
 
 
[FIRST] PROMISSORY NOTE
 
$1,000,000.00  [Date]
 
For value received, IOTA Communications, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to Link Labs, Inc., a Delaware corporation
(the “Lender”), the aggregate principal amount of $1,000,000.00 (the
“Principal”), or such lesser amount as may then be outstanding hereunder, and
all interest due thereon, on the terms and conditions set forth in this
Promissory Note (this “Note”).
 
1. Interest. Interest on the Principal, or such lesser amount as may be
outstanding hereunder from time to time, shall accrue from the date hereof until
payment in full, at a fixed rate equal to the Applicable Federal Rate if paid in
full when due, provided that the interest rate shall be eighteen percent (18%)
per annum on any overdue amounts for all periods following the overdue date
until paid. Interest shall be calculated on the basis of a 365 day year for the
actual number of days elapsed, and shall be compounded quarterly.
 
2. Maturity. Except as otherwise provided pursuant to this Note, all outstanding
principal and interest owing hereunder (the “Outstanding Amount”) shall be paid
on the March 31, 2020 (the “Maturity Date”).
 
3. Prepayment. This Note shall be prepayable, without penalty, at any time by
the Borrower.
 
4. Termination. The obligations of the Borrower pursuant to this Note shall
remain in full force and effect until the Outstanding Amount shall have been
indefeasibly paid in full in immediately available funds in accordance with the
terms hereof, at which time this Note shall automatically terminate without any
further action required.
 
5. Event of Default. Each of the following shall constitute an “Event of
Default” hereunder:
 
(a) the Borrower fails to pay timely the Outstanding Amount within ten days of
such amount becoming due and payable pursuant to this Note;
 
(b) the Borrower shall: (i) discontinue its business; (ii) apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or a
substantial part of its property; (iii) admit in writing its inability to pay
its debts as they mature; (iv) make a general assignment for the benefit of
creditors; or (v) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or an answer admitting the material
allegations of a petition filed against it in any proceeding pursuant to any
such law; or
 
 
DB1/ 90146444.1
 

 

 
 
 
(c) there shall be filed against the Borrower an involuntary petition seeking
reorganization of the Borrower or the appointment of a receiver, trustee,
custodian or liquidator of the Borrower or a substantial part of its assets, or
an involuntary petition pursuant to any bankruptcy, reorganization or insolvency
law of any jurisdiction, whether now or hereafter in effect (any of the
foregoing petitions being hereinafter referred to as an “Involuntary Petition”),
and such Involuntary Petition shall not have been dismissed within thirty days
after it was filed.
 
Remedies. Upon the occurrence of any Event of Default, the Lender may declare
the Outstanding Amount immediately due and payable, whereupon said principal and
interest shall be immediately due and payable without presentment, demand,
protest or other notice of any kind, each of which is expressly waived by the
Borrower. Further, the Lender shall have all rights and remedies not
inconsistent herewith as provided by law or in equity. No exercise by the Lender
of one right or remedy shall be deemed an election, and no waiver by the Lender
of any Event of Default shall be deemed a continuing waiver of such Event of
Default or the waiver of any other Event of Default.
 
6. Usury. In no event shall the interest rate payable pursuant to this Note
exceed the highest rate permissible pursuant to any law that a court of
competent jurisdiction shall, in a final determination, deem applicable. The
Borrower and the Lender, in executing and delivering this Note, intend legally
to agree upon the rate of interest and manner of payment stated within it;
provided, however, that, anything contained herein to the contrary
notwithstanding, if such rate of interest or manner of payment exceeds the
maximum allowable pursuant to applicable law, then, as of the date of this Note,
the Borrower is and shall be liable only for the payment of such maximum as
allowed by law, and payment received from the Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
any remaining obligations to the extent of such excess.
 
7. Miscellaneous.
 
(a) Transfers. The Borrower shall maintain a register indicating the holder of
this Note and all payments made hereunder shall be to the registered holder.
This Note may be transferred only upon its surrender to the Borrower for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Borrower. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note.
 
(b) Successors and Assigns. This agreement is binding upon, and inures to the
benefit of, the Borrower and the Lender and their respective successors and
assigns.
 
(c) Amendment and Waiver. No amendment, modification or waiver of the terms of
this Note shall be binding unless placed in writing and fully executed by the
Borrower and the Lender. Failure to enforce any provisions of this Agreement
shall not constitute a waiver of any of the terms and conditions hereof.
 
(d) Severability.  If any provision of this Note is declared void, such
provision shall be deemed severed from this Note, which shall otherwise remain
in full force and effect.
 
(e) Counterparts.  This Note may be executed in counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, but all of which together shall constitute one and the same instrument.
 
 
DB1/ 90146444.1
 

 

 
 
 
(f) Governing Law. This Note shall in all respects be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
regard to its conflicts of laws principles.
 
(g) Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
OF ANY DISPUTE ARISING PURSUANT TO OR RELATING TO THIS NOTE AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
 
[Signature Page Follows]
 
DB1/ 90146444.1
 

 

 
IN WITNESS WHEREOF, the undersigned have executed this Promissory Note, as of
the date first set forth above.
 
 
 
BORROWER:
 
IOTA COMMUNICATIONS, INC.
 
By:             
 
Name:                 
 
Title:             
 
 
 
LENDER:
 
LINK LABS, INC.
 
By:             
 
Name:                 
 
Title:             
 
 
 

 
[SECOND] PROMISSORY NOTE
 
$1,000,000.00  [Date]
 
For value received, IOTA Communications, Inc., a Delaware corporation (the
“Borrower”), hereby promises to pay to Link Labs, Inc., a Delaware corporation
(the “Lender”), the aggregate principal amount of $1,000,000.00 (the
“Principal”), or such lesser amount as may then be outstanding hereunder, and
all interest due thereon, on the terms and conditions set forth in this
Promissory Note (this “Note”).
 
8. Interest. Interest on the Principal, or such lesser amount as may be
outstanding hereunder from time to time, shall accrue from the date hereof until
payment in full, at a fixed rate equal to the Applicable Federal Rate if paid in
full when due, provided that the interest rate shall be eighteen percent (18%)
per annum on any overdue amounts for all periods following the overdue date
until paid. Interest shall be calculated on the basis of a 365 day year for the
actual number of days elapsed, and shall be compounded quarterly.
 
9. Maturity. Except as otherwise provided pursuant to this Note, all outstanding
principal and interest owing hereunder (the “Outstanding Amount”) shall be paid
on the June 30, 2020 (the “Maturity Date”).
 
10. Prepayment. This Note shall be prepayable, without penalty, at any time by
the Borrower.
 
11. Termination. The obligations of the Borrower pursuant to this Note shall
remain in full force and effect until the Outstanding Amount shall have been
indefeasibly paid in full in immediately available funds in accordance with the
terms hereof, at which time this Note shall automatically terminate without any
further action required.
 
12. Event of Default. Each of the following shall constitute an “Event of
Default” hereunder:
 
(a) the Borrower fails to pay timely the Outstanding Amount within ten days of
such amount becoming due and payable pursuant to this Note;
 
(b) the Borrower shall: (i) discontinue its business; (ii) apply for or consent
to the appointment of a receiver, trustee, custodian or liquidator of it or a
substantial part of its property; (iii) admit in writing its inability to pay
its debts as they mature; (iv) make a general assignment for the benefit of
creditors; or (v) file a voluntary petition in bankruptcy, or a petition or an
answer seeking reorganization or an arrangement with creditors or to take
advantage of any bankruptcy, reorganization, insolvency, readjustment of debt,
dissolution or liquidation laws or statutes, or an answer admitting the material
allegations of a petition filed against it in any proceeding pursuant to any
such law; or
 
(c) there shall be filed against the Borrower an involuntary petition seeking
reorganization of the Borrower or the appointment of a receiver, trustee,
custodian or liquidator of the Borrower or a substantial part of its assets, or
an involuntary petition pursuant to any bankruptcy, reorganization or insolvency
law of any jurisdiction, whether now or hereafter in effect (any of the
foregoing petitions being hereinafter referred to as an “Involuntary Petition”),
and such Involuntary Petition shall not have been dismissed within thirty days
after it was filed.
 
 
 

 
 
 
Remedies. Upon the occurrence of any Event of Default, the Lender may declare
the Outstanding Amount immediately due and payable, whereupon said principal and
interest shall be immediately due and payable without presentment, demand,
protest or other notice of any kind, each of which is expressly waived by the
Borrower. Further, the Lender shall have all rights and remedies not
inconsistent herewith as provided by law or in equity. No exercise by the Lender
of one right or remedy shall be deemed an election, and no waiver by the Lender
of any Event of Default shall be deemed a continuing waiver of such Event of
Default or the waiver of any other Event of Default.
 
13. Usury. In no event shall the interest rate payable pursuant to this Note
exceed the highest rate permissible pursuant to any law that a court of
competent jurisdiction shall, in a final determination, deem applicable. The
Borrower and the Lender, in executing and delivering this Note, intend legally
to agree upon the rate of interest and manner of payment stated within it;
provided, however, that, anything contained herein to the contrary
notwithstanding, if such rate of interest or manner of payment exceeds the
maximum allowable pursuant to applicable law, then, as of the date of this Note,
the Borrower is and shall be liable only for the payment of such maximum as
allowed by law, and payment received from the Borrower in excess of such legal
maximum, whenever received, shall be applied to reduce the principal balance of
any remaining obligations to the extent of such excess.
 
14. Miscellaneous.
 
(a) Transfers. The Borrower shall maintain a register indicating the holder of
this Note and all payments made hereunder shall be to the registered holder.
This Note may be transferred only upon its surrender to the Borrower for
registration of transfer, duly endorsed, or accompanied by a duly executed
written instrument of transfer in form satisfactory to the Borrower. Thereupon,
this Note shall be reissued to, and registered in the name of, the transferee,
or a new note for like principal amount and interest shall be issued to, and
registered in the name of, the transferee. Interest and principal shall be paid
solely to the registered holder of this Note.
 
(b) Successors and Assigns. This agreement is binding upon, and inures to the
benefit of, the Borrower and the Lender and their respective successors and
assigns.
 
(c) Amendment and Waiver. No amendment, modification or waiver of the terms of
this Note shall be binding unless placed in writing and fully executed by the
Borrower and the Lender. Failure to enforce any provisions of this Agreement
shall not constitute a waiver of any of the terms and conditions hereof.
 
(d) Severability.  If any provision of this Note is declared void, such
provision shall be deemed severed from this Note, which shall otherwise remain
in full force and effect.
 
(e) Counterparts.  This Note may be executed in counterparts, each of which
shall be deemed to be an original as against any party whose signature appears
thereon, but all of which together shall constitute one and the same instrument.
 
(f) Governing Law. This Note shall in all respects be governed by, and construed
and interpreted in accordance with, the laws of the State of Delaware, without
regard to its conflicts of laws principles.
 
(g) Waiver of Jury Trial. EACH OF THE BORROWER AND THE LENDER HEREBY KNOWINGLY,
VOLUNTARILY, AND INTENTIONALLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY
OF ANY DISPUTE ARISING PURSUANT TO OR RELATING TO THIS NOTE AND AGREES THAT ANY
SUCH DISPUTE SHALL BE TRIED BEFORE A JUDGE SITTING WITHOUT A JURY.
 
[Signature Page Follows]
 
 

EXHIBIT 10.1
IN WITNESS WHEREOF, the undersigned have executed this Promissory Note, as of
the date first set forth above.
 
 
 
BORROWER:
 
IOTA COMMUNICATIONS, INC.
 
By:             
 
Name:                 
 
Title:             
 
 
 
LENDER:
 
LINK LABS, INC.
 
By:             
 
Name:                 
 
Title:             
 
 
 
 
